 

Exhibit 10.363

 

EXECUTION COPY

 

$800,000,000

CREDIT AGREEMENT

(364-DAY COMMITMENT)

dated as of June 6, 2014

 

Among

 

THE CHARLES SCHWAB CORPORATION

 

and

 

CITIBANK, N.A.

as Administrative Agent

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

and

 

THE BANK OF NEW YORK MELLON

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

UBS SECURITIES LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

and

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

 

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Book Managers

 

 

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

 

 

 

1.

DEFINITIONS


1 

 

 

 

2.

THE CREDIT FACILITY


13 

 

 

 

 

2.1

The Revolving Credit Facility


13 

 

2.2

Term Loan Facility


13 

 

2.3

Evidence of Borrowing/Promissory Notes


14 

 

2.4

Making of Revolving Loans and Term Loans, Borrowings; Interest Periods; Notice.


14 

 

2.5

Conversion and Continuation Elections.


16 

 

2.6

Interest Periods


17 

 

2.7

Interest Rates


17 

 

2.8

Substitute Rates


18 

 

2.9

Fees


19 

 

2.10

Reduction of Credit


19 

 

2.11

Termination Date; Extensions


20 

 

2.12

Payments by the Lenders to the Agent


20 

 

2.13

Sharing of Payments, Etc.


21 

 

2.14

Computation of Fees and Interest


21 

 

2.15

Defaulting Lenders


22 

 

 

 

 

3.

PAYMENT


23 

 

 

 

 

3.1

Repayment


23 

 

3.2

Method of Payment


23 

 

3.3

Optional Prepayment


23 

 

3.4

Taxes/Net Payments


24 

 

3.5

Illegality


24 

 

3.6

Increased Costs and Reduction of Return


25 

 

3.7

Funding Losses


26 

 

3.8

Certificates of Lenders


26 

 

3.9

Substitution of Lenders


27 

 

3.10

Survival


27 

 

 

 

 

4.

CONDITIONS.


27 

 

 

 

 

4.1

Conditions Precedent to the Effectiveness of this Agreement


27 

 

4.2

Conditions Precedent to Revolving Loans and Term Loans


28 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES.


29 

 

 

 

 

5.1

Organization and Good Standing


29 

 

5.2

Corporate Power and Authority


29 

 

5.3

Enforceability


29 

 

5.4

No Violation of Laws or Agreements


29 

 

5.5

No Consents


30 

 

 

i

NYDOCS01/1362879.4

 

--------------------------------------------------------------------------------

 

 

 

5.6

Financial Statements


30 

 

5.7

Broker Subsidiary Licenses, Etc


30 

 

5.8

Broker Subsidiary/Broker Registration


30 

 

5.9

Broker Subsidiary/SIPC


30 

 

5.10

Taxes


30 

 

5.11

ERISA


30 

 

5.12

No Extension of Credit for Default Remedy/Hostile Acquisition


31 

 

5.13

Use of Proceeds/Margin Regulations


31 

 

5.14

Authorized Persons


31 

 

5.15

Material Contracts


31 

 

5.16

Litigation


31 

 

5.17

Investment Company


31 

 

5.18

Designated Persons


31 

 

 

 

 

6.

AFFIRMATIVE COVENANTS.


31 

 

 

 

 

6.1

Notice of Events of Default


32 

 

6.2

Financial Statements


32 

 

6.3

Insurance


32 

 

6.4

Books and Records


32 

 

6.5

Change in Business


32 

 

6.6

Capital Requirements


32 

 

6.7

Anti-Corruption Laws and Sanctions


32 

 

 

 

 

7.

NEGATIVE COVENANTS.


33 

 

 

 

 

7.1

Net Capital


33 

 

7.2

Minimum Stockholders' Equity


33 

 

7.3

Merger/Disposition of Assets


33 

 

7.4

Broker Subsidiary Indebtedness


33 

 

7.5

Indebtedness Secured by Subsidiary Stock


33 

 

7.6

Liens and Encumbrances


34 

 

7.7

Use of Proceeds


34 

 

 

 

 

8.

EVENTS OF DEFAULT.


34 

 

 

 

 

8.1

Defaults


34 

 

8.2

Remedies


36 

 

 

 

 

9.

THE AGENT.


36 

 

 

 

 

9.1

Appointment and Authorization


36 

 

9.2

Delegation of Duties


37 

 

9.3

Liability of Agent


37 

 

9.4

Reliance by Agent


37 

 

9.5

Notice of Default


38 

 

9.6

Credit Decision


38 

 

9.7

Indemnification of Agent


38 

 

ii

NYDOCS01/1362879.4

 

--------------------------------------------------------------------------------

 

 

 

 

9.8

Agent in Individual Capacity


39 

 

9.9

Successor Agent


39 

 

9.10

Withholding Tax


39 

 

9.11

Co-Agents


41 

 

 

 

 

10.

MISCELLANEOUS.


41 

 

 

 

 

10.1

Amendments and Waivers


41 

 

10.2

Notices


42 

 

10.3

No Waiver-Cumulative Remedies


43 

 

10.4

Costs and Expenses


44 

 

10.5

Borrower Indemnification


44 

 

10.6

Payments Set Aside


45 

 

10.7

Successors and Assigns


45 

 

10.8

Assignments, Participations Etc


45 

 

10.9

Confidentiality


48 

 

10.10

Notification of Addresses, Lending Offices, Etc


49 

 

10.11

Counterparts


49 

 

10.12

Severability


49 

 

10.13

No Third Parties Benefited


50 

 

10.14

Governing Law and Jurisdiction


50 

 

10.15

Waiver of Jury Trial


50 

 

10.16

Entire Agreement


51 

 

10.17

Headings


51 

 

10.18

USA Patriot Act


52 

 

 

iii

NYDOCS01/1362879.4

 

--------------------------------------------------------------------------------

 

 

SCHEDULES:

 

Schedule 1 - Lenders’ Commitments

Schedule 2 - List of Borrowing Agreements

Schedule 6.2 – Compliance Certificate

Schedule 10.2 - Notices

 

EXHIBITS:

 

Exhibit A-1 - Revolving Note

Exhibit A-2 - Term Note

Exhibit B - Borrowing Advice

Exhibit C - Notice of Conversion/Continuation

Exhibit D - Commitment and Termination Date Extension Request

Exhibit E - Borrower’s Opinion of Counsel

Exhibit F - Form of Assignment and Acceptance

 

 

 

iv

NYDOCS01/1362879.4

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT (364-DAY COMMITMENT)

 

 

THIS CREDIT AGREEMENT (364-DAY COMMITMENT) ("this Agreement") is entered into as
of June 6, 2014, among The Charles Schwab Corporation, a Delaware corporation
(the "Borrower"), the several financial institutions from time to time party to
this Agreement (collectively the "Lenders"; individually each a "Lender"), and
Citibank, N.A., as administrative agent for the Lenders (the "Agent").

WHEREAS, the Lenders are willing to make from time to time Revolving Loans to
the Borrower through June 5, 2015, and to make Term Loans to the Borrower on or
before June 5, 2015 and maturing no later than June 3, 2016, upon the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants herein contained, the parties hereto agree as follows:

 

 

 

1.

DEFINITIONS.

The following terms have the following meanings:

 

 

 

 

Affiliate:

As to any Person, any other Person which, directly or indirectly, is in control
of, is controlled by, or is under common control with, such Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, membership interests, by contract, or otherwise.

 

Agent:

Citibank in its capacity as administrative agent for the Lenders hereunder and
any successor agent appointed under Section 9.9.

 

Agent-Related

 

 

Persons:

Citibank and any successor agent appointed under Section 9.9, together with
Citibank’s Affiliate, the Arranger, and the officers, directors, employees,
agents and attorney-in-fact of such Persons and Affiliate.

 

Agreement:

This Credit Agreement.

 

Agent’s

 

 

Payment Office:

The address for payments set forth on the signature page hereto in relation to
the Agent, or such other address as the Agent may from time to time specify.

 

Anti-Corruption

 

 

Laws

The U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act, each as may be
amended, and any rules or regulations thereunder.

 



NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

Applicable Margin:

(i)     with respect to Eurodollar Rate Loans, 0.875% per annum; and

 

 

(ii)     with respect to Base Rate Loans, 0.00% per annum.

 

Arrangers:

Citigroup Global Markets Inc. and J.P. Morgan Securities LLC.

 

Assignee:

The meaning specified in Section 10.8.

 

Attorney Costs:

Without duplication, (1) all fees and disbursements of any law firm or other
external counsel, and (2) the allocated cost of internal legal services and all
disbursements of internal counsel.

 

Bank Subsidiary:

Any Federal savings association (as defined in 12 U.S.C. §1813(b)(2), any
national member bank (as defined in 12 U.S.C. §1813(d)(1)) or state member bank
(as defined in 12 U.S.C. §1813(d)(2)) that is a subsidiary (as defined in 12
U.S.C. §1841(d)) of the Borrower. 

 

Bankruptcy Code:

The Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et seq.), as amended.

 

Base Rate:

For any day, the highest of:  (a) 0.500% per annum above the Federal Funds Rate;
(b) the rate of interest in effect for such day as publicly announced from time
to time by Citibank, N.A. as its "Base Rate" and (c) the ICE Benchmark
Administration Interest Settlement Rate (or the successor thereto if the ICE
Benchmark Administration is no longer making such a rate available) applicable
to Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).  The "Base Rate" described in
clause (b) is a rate set by Citibank, N.A. based upon various factors including
Citibank, N.A.'s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Citibank, N.A. shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

Base Rate Loan:

A Revolving Loan or Term Loan that bears interest based on the Base Rate.

 

Borrowing:

A borrowing hereunder consisting of Revolving Loans or Term Loans of the same
Type made to the Borrower on the same day by

 





2

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 



 

 

the Lenders under Section 2 and, other than in the case of a Base Rate Loan,
having the same Interest Period.

 

Borrowing Advice:

A written request made by the Borrower with respect to any Loan substantially in
the form of Exhibit B specifying the information required in Section 2.4 hereof
and executed by the Borrower from time to time.

 

Borrowing

 

 

Agreements:

The credit agreement(s) between the Borrower and the lenders listed in Schedule
2.

 

Borrowing Date:

Any date on which a Borrowing occurs under Section 2.4.

 

Broker Subsidiary:

Charles Schwab & Co., Inc., a California corporation, and its successors and
assigns.

 

Business Day:

A day other than a Saturday, Sunday or any other day on which commercial banks
are authorized or required to close in California or New York and, if the
applicable Business Day relates to a Eurodollar Rate Loan, such a day on which
dealings are carried on in the applicable offshore dollar interbank market.

 

Capital Adequacy

 

 

Regulation:

Any guideline, directive or requirement of any central bank or other
Governmental Authority, or any other law, rule or regulation, whether or not
having the force of law, in each case, regarding capital adequacy of any bank or
of any corporation controlling a bank.  For the avoidance of doubt, Capital
Adequacy Regulation shall include all rules, guidelines or directives concerning
capital adequacy (x) issued in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, regardless of the date enacted, adopted or
issued.

 

Change in

 

 

Control:

The consummation of a reorganization, merger or consolidation by the Borrower or
the sale or other disposition of all or substantially all of the assets of the
Borrower (a "Business Combination"), unless, following such Business
Combination, (i) no person or entity (excluding any corporation resulting from
such Business Combination or any employee benefit plan (or related trust) of the
Borrower or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or





3

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 



 

 

more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation (except to
the extent that such ownership existed prior to the Business Combination); and
(ii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the board
of directors of the Borrower as of the time of the action of the board of
directors of the Borrower providing for such Business Combination.

 

Citibank:

Citibank, N.A., a national banking association.

 

Closing Date:

The date (not before June 6, 2014) on which all conditions precedent set forth
in Section 4 are satisfied or waived by all Lenders or, in the case of
subsection 4.1(g), waived by the person entitled to receive such payment.

 

Code:

The Internal Revenue Code of 1986, as amended, and Regulations promulgated
thereunder.

 

Commitment:

The meaning specified in Section 2.1.

 

Commitment Fee:

The meaning specified in subsection 2.9(b).

 

Consolidated

 

 

Stockholders' Equity:

With respect to any Person, as of any date of determination, all amounts that
would, in accordance with GAAP, be included under shareholders’ equity on a
consolidated balance sheet of such Person as at such date, including any
preferred stock, but excluding accumulated other comprehensive income (or loss).

 

Controlled

 

 

Subsidiary:

Any corporation 80% of whose voting stock (except for any qualifying shares) is
owned directly or indirectly by the Borrower.

 

Conversion/

 

 

Continuation Date:

Any date on which under Section 2.5, the Borrower (a) converts Loans of one Type
to another Type, or (b) continues as Loans of the same Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.

 

Credit:

The aggregate amount of the Commitments of all Lenders to make Revolving Loans
under the Revolving Credit Facility and Term Loans under the Term Loan Facility
in an amount not to exceed Eight Hundred Million and no/100 Dollars
($800,000,000.00), as the same may be reduced under Section 2.10.

 





4

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 



 

Debtor Relief Laws:

The Bankruptcy Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

Default:

Any event or circumstance which, with the giving of notice, the lapse of time,
or both, would (if not cured or otherwise remedied during such time) constitute
an Event of Default.

 

Defaulting Lender:

Subject to Section 2.15(b), any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or

 





5

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 



 

 

provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

Designated Person:

A Person named on (a) the list of Specially Designated Nationals and Blocked
Persons issued by OFAC or any successor office or agency within the U.S.
Department of the Treasury, or similar issuance by the U.S. Department of State,
or (b) any similar list issued by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

 

Dollars,

 

 

dollars, and $:

Each mean lawful money of the United States.

 

Effective Amount:

With respect to any Revolving Loans and Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Term Loans occurring on such
date.

 

Eligible Assignee:

(i) A commercial bank organized under the laws of the United States, or any
state thereof, and having total equity capital of at least $1,000,000,000 and a
senior debt rating of a least "A" by Standard & Poor’s Ratings Service, a
Division of The McGraw-Hill Companies, Inc. or at least "A-2" by Moody’s
Investors Service, Inc. or, if not rated by either of the foregoing
organizations, an equivalent rating from a nationally recognized statistical
rating organization; or (ii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the OECD), or a political subdivision of any such country, and
having total equity capital of at least $1,000,000,000 and a senior debt rating
of at least "A" by Standard & Poor’s Ratings Service, a Division of The
McGraw-Hill Companies, Inc. or at least "A-2" by Moody’s Investors Service,
Inc., or, if not rated by either of the foregoing organizations, an equivalent
rating from a nationally recognized statistical rating organization; provided
that such bank is acting through a branch or agency located in the United
States.

 

Eurodollar

 

 

Base Rate:

For any Interest Period:





6

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

 

 

(a)     the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Reuters screen (or any successor
thereto) that displays an average ICE Benchmark Administration Interest
Settlement Rate (or the successor thereto if the ICE Benchmark Administration is
no longer making such a rate available) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

 

 

 

 

 

(b)     in the event the rate referenced in the preceding subsection (a) does
not appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Agent to be
the offered rate on such other page or other service that displays an average
ICE Benchmark Administration Interest Settlement Rate (or the successor thereto
if the ICE Benchmark Administration is no longer making such a rate available)
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.

 

 

 

 

Eurodollar Rate:

The rate obtained by dividing (i) Eurodollar Base Rate by (ii) a percentage
(expressed as a decimal) equal to 1.00 minus the Eurodollar Rate Reserve
Percentage.

 

Eurodollar Rate

 

 

Loan:

A Revolving Loan or Term Loan that bears interest based on the Eurodollar Rate.

 

Eurodollar Rate

 

 

Reserve Percentage:

For any Interest Period for any Loan for which the Eurodollar Rate has been
selected or is applicable, the percentage (expressed as a decimal) as calculated
by the Agent that is in effect on the first day of such Interest Period, as
prescribed by the Board of Governors of the U.S. Federal Reserve System (or any
successor), for determining reserve requirements to be maintained by the Agent
under Regulation D (or any successor regulation thereof) as amended to the date
hereof (including such reserve requirements as become applicable to the Agent
pursuant to phase-in or other similar requirements of Regulation D at any time
subsequent to the date hereof) in respect of "Eurocurrency liabilities" (as
defined in Regulation D).  The Eurodollar Rate shall be adjusted automatically
on and as of the effective date of any change in the Eurodollar Rate Reserve
Percentage.





7

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

 

Event of Default:

Any of the events or circumstances specified in Section 8.1.

 

Exchange Act:

The Securities and Exchange Act of 1934, as amended, and regulations promulgated
thereunder.

 

Federal Funds Rate:

For any day, the interest rate per annum equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York.

 

Fee Letters:

The meaning specified in subsection 2.9(a).

 

FATCA:

Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

FRB:

The Board of Governors of the Federal Reserve System, and any Governmental
Authority succeeding to any of its principal functions.

 

GAAP:

Generally accepted accounting principles set forth from time to time in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the U.S. accounting profession), which
are applicable to the circumstances as of the date of determination.

 

Governmental

 

 

Authority:

Any nation or government, any state or other political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing.

 





8

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 



 

Hedge Agreements:

Interest rate swap, interest rate cap or interest rate collar agreements.

 

Indebtedness:

As to any corporation, any obligation of, or guaranteed or assumed by, such
corporation for (i) borrowed money evidenced by bonds, debentures, notes or
other similar instruments, (ii) the deferred purchase price of property or
services (excluding trade and other accounts payable), (iii) the leasing of
tangible personal property under leases which, under any applicable Financial
Accounting Standards Board Statement, have been or should be recorded as
capitalized leases, (iv) direct or contingent obligations under letters of
credit issued for the account of such corporation or (v) net obligations in
respect of Hedge Agreements entered into with any counterparty.

 

Indemnified

 

 

Liabilities:

The meaning specified in Section 10.5.

 

Indemnified Person:

The meaning specified in Section 10.5.

 

Insolvency

 

 

Proceeding:

As to a debtor, (a) any case, action or proceeding before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other similar arrangement in respect of its creditors
generally or any substantial portion of its creditors, undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

 

Interest

 

 

Payment Date:

As to any Loan other than a Base Rate Loan, the last day of each Interest Period
applicable to such Loan and, as to any Base Rate Loan, the last Business Day of
each calendar quarter, provided,  however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the date that falls three months
after the beginning of such Interest Period and after each Interest Payment Date
thereafter is also an Interest Payment Date.

 

Interest Period:

Any period specified in accordance with Section 2.6 hereof.

 

Intermediate

 

 

Parent:

Schwab Holdings, Inc., a Delaware corporation and its successors and assigns.

 

Lender:

The meaning specified in the introductory clause hereto.

 





9

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 



 

Lending Office:

As to any Lender, the office or offices of such Lender specified as its "Lending
Office" or "Domestic Lending Office" or "Offshore Lending Office", as the case
may be, on Schedule 10.2, or such other office or offices as such Lender may
from time to time notify the Borrower and the Agent.

 

Loan:

An extension of credit by a Lender to the Borrower under Section 2 in the form
of a Revolving Loan or Term Loan.

 

Loan Document:

This Agreement, any Notes, the Fee Letters, and all other documents delivered to
the Agent or any Lender in connection herewith.

 

Minimum

 

 

Stockholders' Equity:

As of the Closing Date, and the last day of each fiscal quarter thereafter, the
greater of:

 

 

 

 

 

(a)     $7,300,000,000, or

 

 

(b)     the sum of –

 

 

         (i)   $7,300,000,000, plus

 

 

         (ii)    50% of the sum of cumulative Net Earnings for each fiscal
quarter commencing with the fiscal quarter ended June 30, 2014.

 

Net Capital Ratio:

As of the date of determination, that percentage of net capital to aggregate
debit items of any entity subject to the Net Capital Rule 15c3-1 promulgated by
the Securities Exchange Commission pursuant to the Securities Exchange Act of
1934 and any successor or replacement rule or regulation therefor.

 

Net Earnings:

With respect to any fiscal period, the consolidated net income of the Borrower
and its Subsidiaries, after taking into account all extraordinary items, taxes
and other proper charges and reserves for the applicable period, determined in
accordance with GAAP, consistently applied.

 

Non-Defaulting

 

 

Lender:

At any time, each Lender that is not a Defaulting Lender at such time.

 

Note:

A promissory note executed by the Borrower in favor of a Lender pursuant to
Section 2.3 in substantially the form of Exhibits A-1 and A-2.

 



10

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

Notice of Conversion/

 

 

Continuation:

A notice in substantially the form of Exhibit C.

 

Obligations:

All borrowings, debts, liabilities, obligations, covenants and duties arising
under any Loan Document owing by the Borrower to any Lender, the Agent, or any
Indemnified Person, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

OFAC:

The U.S. Department of the Treasury’s Office of Foreign Assets Control.

 

Person:

An individual, partnership, corporation, limited liability company, business
trust, unincorporated association, trust, joint venture or other entity or
Governmental Authority.

 

Pro Rata Share:

As to any Lender at any time, the percentage equivalent (expressed as a decimal,
rounded to the ninth decimal place) at such time of such Lender’s Commitment
divided by the combined Commitments of all Lenders.

 

Reference Banks:

Citibank, N.A. and JPMorgan Chase Bank, N.A.

 

Replacement Lender:

The meaning specified in Section 3.9.

 

Required Lenders:

At any time at least two Lenders then holding in excess of 50% of the then
aggregate unpaid principal amount of the Loans, or, if no such principal amount
is then outstanding, at least two Lenders then having in excess of 50% of the
Commitments.  The Loans owing to, and Commitments of, any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

Requirement of Law:

As to any Person, any law (statutory or common), treaty, rule or regulation or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon the Person or any of its property or to which the
Person or any of its property is subject.

 

Responsible Officer:

Any senior vice president or more senior officer of the Borrower, or any other
officer having substantially the same authority and responsibility; or, with
respect to compliance with financial covenants, the chief financial officer,
executive vice president-finance, controller or the treasurer of the Borrower,
or any other officer having substantially the same authority and responsibility.

 



11

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

Revolving Credit

 

 

Facility:

The revolving credit facility available to the Borrower pursuant to Section 2.1
hereof.

 

Revolving Loan:

The meaning specified in Section 2.1, and may be a Base Rate Loan or a
Eurodollar Rate Loan (each a "Type" of Revolving Loan).

 

Revolving Note:

The meaning specified in Section 2.3.

 

Revolving

 

 

Termination Date:

The earlier to occur of:

 

 

 

 

 

(a)     June 5, 2015; and

 

 

(b)     the date on which the Commitments terminate in accordance with the
provisions of this Agreement.

 

Sanctions:

Economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) OFAC or any successor office or agency within
the U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

SEC:

The Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions.

 

Senior Medium-

 

 

Term Notes,

 

 

Series A:

Senior debt securities or senior subordinated debt securities issued by The
Charles Schwab Corporation with a maturity between 9 months and 30 years in
accordance with the Senior Indenture, as amended, and the Senior Subordinated
Indenture, as amended, both dated as of July 15, 1993 by and between The Charles
Schwab Corporation and The Bank of New York Mellon Trust Company, N.A. as
successor trustee to The Chase Manhattan Bank.

 

 

 

 

Subsidiary:

Any corporation or other entity of which a sufficient number of voting
securities or other interests having power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by the Borrower.

 

Term Commitment:

Eight Hundred Million and no/100 Dollars ($800,000,000.00), as the same may be
reduced under Section 2.10.

 





12

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 



 

Term Loan:

The meaning specified in Section 2.2 and may be a Base Rate Loan or Eurodollar
Rate Loan (each a "Type" of Term Loan).

 

Term Loan Facility:

The term loan facility available to the Borrower pursuant to Section 2.2 hereof.

 

 

 

 

Term Loan Maturity

 

 

Date:

The meaning specified in Section 2.2.

 

 

 

 

Term Note:

The meaning specified in Section 2.3.

 

Term Out Fee:

The meaning specified in subsection 2.9(c).

 

Type:

The meaning specified in the definition of "Revolving Loan".

2.      THE CREDIT FACILITY.

 

2.1       The Revolving Credit Facility    Each Lender severally agrees, on the
terms and conditions set forth herein, to make loans to the Borrower (each such
loan, a "Revolving Loan") from time to time on any Business Day during the
period from the Closing Date to the Revolving Termination Date, in an aggregate
amount not to exceed at any time outstanding, together with the principal amount
of Term Loans outstanding in favor of such Lender at such time, the amount set
forth next to such Lender's name on Schedule 1 (such amount together with the
Lender’s Pro Rata Share of the Term Commitment, as the same may be reduced under
Section 2.10 or as a result of one or more assignments under Section 10.8, the
Lender’s "Commitment"); provided,  however, that, after giving effect to any
Borrowing of Revolving Loans, the Effective Amount of all outstanding Revolving
Loans shall not at any time exceed the combined Commitments; and
provided further that the Effective Amount of the Revolving Loans, together with
all Term Loans outstanding at such time, of any Lender shall not at any time
exceed such Lender’s Commitment.  Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.1, prepay under Section 3.3 and reborrow under this Section
2.1.

 

2.2       Term Loan Facility.  Each Lender severally agrees, on the terms and
conditions set forth herein, to make Loans to the Borrower during the period
from the Closing Date to June 5, 2015, in an aggregate amount not to exceed such
Lender’s Pro Rata Share of the Term Commitment.  The Borrower from time to time
may borrow under the Term Loan Facility (and may reborrow any amount theretofore
prepaid) until close of business on June 5, 2015, for a term not to exceed 364
days from the date of the Borrowing.  Each such loan under the Term Loan
Facility (a "Term Loan") shall be in the minimum amount of $10,000,000 and shall
become due and payable on the last day of the term selected by the Borrower for
such Term Loan (the "Term Loan Maturity Date"), which shall in no event be later
than 364 days from the date of such Term Loan.  The maximum availability under
the Term Loan Facility shall be the amount of the Credit minus the aggregate
outstanding principal amount of Revolving Loans and Term Loans made by the
Lenders; provided,  however, that to the extent the proceeds of a Term Loan are
used to repay an outstanding Revolving Loan (or a portion thereof), such
Revolving Loan (or portion thereof) shall not be considered part of the
aggregate principal amount of outstanding Revolving Loans



13

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

made by the Lenders for purposes of this sentence (such maximum availability
hereafter being referred to as the "Term Loan Availability").  Under no
circumstances shall the aggregate outstanding principal amount of Term Loans and
Revolving Loans made by the Lenders exceed the Credit, and under no
circumstances shall any Lender be obligated (i) to make any Term Loan (nor may
the Borrower reborrow any amount heretofore prepaid) after June 5, 2015, or (ii)
to make any Term Loan in excess of the Term Loan Availability.  Each Term Loan
made hereunder shall fully and finally mature and be due and payable in full on
the Term Loan Maturity Date specified in the Borrowing Advice for such Term
Loan; provided,  however, that to the extent the Borrowing Advice for any Term
Loan selects an Interest Period that expires before the Term Loan Maturity Date
specified in such Borrowing Advice, the Borrower may from time to time select
additional interest rate options and Interest Periods (none of which shall
extend beyond the Term Loan Maturity Date for such Term Loan) by delivering a
Borrowing Advice or Notice of Conversion/Continuation, as applicable.

 

2.3       Evidence of Borrowing/Promissory Notes.  The obligation of the
Borrower to repay the aggregate unpaid principal amount of the Revolving Loans
and Term Loans shall be evidenced by promissory notes of the Borrower
(respectively the "Revolving Note and the Term Note") in substantially the form
attached hereto as Exhibits A-1 and A-2, with the blanks appropriately
completed, payable to the order of each Lender in the principal amount of its
Commitment, bearing interest as hereinafter specified.  Each Revolving Note and
Term Note shall be dated, and shall be delivered to each Lender, on the date of
the execution and delivery of this Agreement by the Borrower.  Each Lender
shall, and is hereby authorized by the Borrower to, endorse on the schedule
contained on the Revolving Note and Term Note, or on a continuation of such
schedule attached thereto and made a part thereof, appropriate notations
regarding the Revolving Loans and Term Loans evidenced by such Note as
specifically provided therein and such Lender’s record shall be conclusive
absent manifest error; provided,  however, that the failure to make, or error in
making, any such notation shall not limit or otherwise affect the obligations of
the Borrower hereunder or under the Revolving Note and Term Note. The Agent, by
notice to the Borrower (to be given not later than two Business Days prior to
the initial Borrowing or Term Loan hereunder) may request that Revolving Loans
or Term Loans made hereunder for which the interest calculation is to be based
on the Eurodollar Rate be evidenced by separate Revolving Notes (in the case of
Revolving Loans) and Term Notes (in the case of Term Loans), substantially in
the form of Exhibit A-1 hereto (in the case of Revolving Loans) and Exhibit A-2
hereto (in the case of Term Loans), payable to the order of each Lender for the
account of its office, branch or affiliate it may designate as its Lending
Office.

 

2.4      Making of Revolving Loans and Term Loans, Borrowings; Interest Periods;
Notice.

(a)       Each Borrowing of Revolving Loans or Term Loans shall be made upon
Borrower’s irrevocable written notice delivered to the Agent in the form of a
Borrowing Advice (which notice must be received by the Agent prior to 10:00 a.m.
San Francisco time for a Eurodollar Rate Loan, and prior to 11:00 a.m. San
Francisco time for a Base Rate Loan) (i) the same Business Day as the requested
Borrowing Date in the case of Base Rate Loans to be made on such Business Day,
or (ii) three Business Days prior to the requested Borrowing Date in the case of
Eurodollar Rate Loans, with each Borrowing Advice setting forth the following
information:

 





14

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

(A)    the requested Borrowing Date, which shall be a Business Day, on which
such Revolving Loan or Term Loan is to be made;

 

(B)     for a Eurodollar Rate Loan, the duration of the Interest Period selected
in accordance with Section 2.6 hereof (if the Borrowing Advice fails to specify
the duration of the Interest Period for any Borrowing comprised of a Eurodollar
Rate Loan, such Interest Period shall be three months);

 

(C)     the Type of Loans comprising the Borrowing and the interest rate option
selected in accordance with Section 2.7 hereof; and

 

(D)       the aggregate principal amount of the Revolving Loan or Term Loan
(which shall be in an aggregate minimum amount of $10,000,000) to which such
Interest Period and interest rate shall apply.

 

(b)     The Agent will promptly notify each Lender of its receipt of any
Borrowing Advice and of the amount of such Lender’s Pro Rata Share of that
Borrowing.

 

(c)     Each Lender will make the amount of its Pro Rata Share of each Borrowing
available to the Agent for the account of the Borrower at the Agent’s Payment
Office by 1:00 p.m. San Francisco time on the Borrowing Date requested by the
Borrower in funds immediately available to the Agent.  Each Loan to the Borrower
under this Agreement shall be made by 1:30 p.m. (San Francisco time) on the date
of the Requested Borrowing Date, and shall be in immediately available funds (in
the aggregate amount made available to the Agent by the Lenders) wired to the
Borrower’s account at Citibank, N.A. or such other account as may be designated
by the Borrower in writing.

 

(d)     After giving effect to any Borrowing, there may not be more than ten
(10) different Interest Periods in effect.

 

 

With respect to any Borrowing having an Interest Period ending on or before June
5, 2015, if prior to the last day of the Interest Period for such Borrowing the
Borrower fails timely to provide a Notice of Conversion/Continuation in
accordance with Section 2.5, such Borrowing shall, on the last day of the
then-existing Interest Period for such Borrowing, automatically convert into a
Base Rate Loan.  In the event of any such automatic conversion, the Borrower on
the date of such conversion shall be deemed to make a representation and
warranty to the Lenders that, to the best of the Borrower’s knowledge,
(i) neither the Borrower nor any Bank Subsidiary is in violation of the capital
requirements as described in Section 6.6, (ii) the Broker Subsidiary is not in
violation of minimum net capital requirements as described in Section 7.1,
(iii) the Borrower’s Consolidated Stockholders' Equity is not below the Minimum
Stockholders' Equity as described in Section 7.2, and (iv) no amount owing with
respect to any Commitment Fee, any outstanding Borrowing, or any interest
thereon, or any other amount hereunder, is due and unpaid.  If prior to the last
day of the Interest Period applicable to any Term Loan the Borrower fails timely
to provide a Notice of Conversion/Continuation in accordance with



15

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

Section 2.5, such Term Loan shall, on the last day of the then-existing Interest
Period for such Term Loan, automatically convert into a Base Rate Loan.

 

2.5      Conversion and Continuation Elections.

 

(a)     The Borrower may, upon irrevocable written notice to the Agent in
accordance with this Section 2.5:

 

(i)     elect, as of any Business Day, in the case of Base Rate Loans, or as of
the last day of the applicable Interest Period, in the case of any other Type of
Loan, to convert any such Loan (or any part thereof in an amount not less than
$10,000,000), into Loans of any other Type; or

 

(ii)    elect as of the last day of the applicable Interest Period, to continue
any Loans having Interest Periods expiring on such day (or any part thereof in
an amount not less than $10,000,000);

 

provided, that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $10,000,000, such Eurodollar Rate Loans shall
automatically convert into Base Rate Loans.

 

(b)    The Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Agent not later than 10:00 a.m. San Francisco time for a
Eurodollar Rate Loan, and not later than 11:00 a.m. San Francisco time for a
Base Rate Loan, at least (i) three Business Days in advance of the
Conversion/Continuation Date, as to any Loan that is to be converted into or
continued as a Eurodollar Rate Loan; and (ii) the same Business Day as the
Conversion/Continuation Date, as to any Loan that is to be converted into a Base
Rate Loan, specifying:

 

(A)     the proposed Conversion/Continuation Date;

 

(B)     the aggregate amount of the Loan or Loans to be converted or renewed;

 

(C)     the Type of Loan or Loans resulting from the proposed conversion or
continuation; and

 

(D)     other than in the case of conversions into Base Rate Loans, the duration
of the requested Interest Period.

 

(c)    If upon the expiration of any Interest Period applicable to Eurodollar
Rate Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to such Eurodollar Rate Loans, or if any Default or Event of Default
then exists, the Borrower shall be deemed to have elected to convert such
Eurodollar Rate Loans into Base Rate Loans effective as of the expiration date
of such Interest Period.

 



16

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

(d)    The Agent will promptly notify each Lender of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the Borrower,
the Agent will promptly notify each Lender of the details of any automatic
conversion.  All conversions and continuations shall be made ratably according
to the respective outstanding principal amounts of the Loans with respect to
which the notice was given as held by each Lender.

 

(e)    Unless the Required Lenders otherwise agree, during the existence of a
Default or Event of Default, the Borrower may not elect to have a Loan converted
into or continued as a Eurodollar Rate Loan.

 

(f)    After giving effect to any conversion or continuation of Loans, there may
not be more than ten (10) different Interest Periods in effect.

 

2.6     Interest Periods.  The Borrower may select for any Eurodollar Rate Loan
the Interest Period (as defined in the next sentence) for each Borrowing, it
being understood that the Borrower may request multiple Borrowings on the same
day and may select a different Interest Period for each such Borrowing.  An
Interest Period shall be each period, as selected by the Borrower in accordance
with the terms of this Agreement, beginning on the Borrowing Date of any
Eurodollar Rate Loan, or on the Conversion/Continuation Date on which any Loan
is converted into or continued as a Eurodollar Rate Loan, and ending on the date
specified by the Borrower that is one, two, three or six months thereafter;
provided that whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and
provided further that if the last day of an Interest Period would be a day that
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day is in a
different calendar month, in which case such interest period shall end on the
next preceding Business Day; but provided,  however, that (i) no Interest Period
applicable to any Revolving Loan shall extend beyond the Revolving Termination
Date; and (ii) no Interest Period applicable to any Term Loan shall extend
beyond the Term Loan Maturity Date specified in the Borrowing Advice for such
Term Loan, which in no event shall be later than June 3, 2016.

 

2.7        Interest Rates.

 

(a)     (i)  Each Revolving Loan, while outstanding, shall bear interest from
the applicable Borrowing Date at a rate per annum equal to the Eurodollar Rate
or the Base Rate, as the case may be, (and subject to the Borrower’s right to
convert to other Types of Loans under Section 2.5) plus the Applicable Margin.

 

(ii)  Each Term Loan, while outstanding, shall bear interest from the applicable
Borrowing Date at a rate per annum equal to the Eurodollar Rate or the Base
Rate, as the case may be, (and subject to the Borrower’s right to convert to
other Types of Loans under Section 2.5) plus the Applicable Margin.



17

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 



(b)     Interest on each Revolving Loan and Term Loan shall be paid in arrears
on each Interest Payment Date.  Interest shall also be paid on the date of any
prepayment of Loans under Section 3.3 for the portion of the Loan so prepaid and
upon payment (including prepayment) in full thereof, and, during the existence
of any Event of Default interest shall be paid on demand of the Agent at the
request or with the consent of the Required Lenders.

 

(c)     After the principal amount of any Revolving Loan or Term Loan, accrued
interest upon such Loan, the commitment fee, or any other amount hereunder shall
have become due and payable by acceleration, or otherwise, it shall thereafter
(until paid) bear interest, payable on demand, (i) until the end of the Interest
Period with respect to such Loan at a rate per annum equal to 2% per annum in
excess of the rate or rates in effect with respect to such Loan, and
(ii) thereafter, at a rate per annum equal to 2% per annum in excess of the Base
Rate.

 

2.8     Substitute Rates.  If upon receipt by the Agent of a Borrowing Advice
relating to any Borrowing or of a Notice of Conversion/Continuation:

 

(a)     the Agent shall determine that by reason of changes affecting the London
interbank market, adequate and reasonable means do not exist for ascertaining
the applicable Eurodollar Rate with respect to any Interest Period; or

 

(b)     the Agent shall determine that by reason of any change since the date
hereof in any applicable law or governmental regulation (other than any such
change in the regulations described in the definition of Eurodollar Rate Reserve
Percentage in Section 1 hereof), guideline or order (or any interpretation
thereof), the adoption or enactment of any new law or governmental regulation or
order or any other circumstance affecting the Lenders or the London interbank
market, the Eurodollar Rate shall no longer represent the effective cost to the
Lenders of U.S. dollar deposits in the relevant amount and for the relevant
period; or

 

(c)     Agent shall determine that, as a result of any change since the date
hereof in any applicable law or governmental regulation or as a result of the
adoption of any new applicable law or governmental regulation, the applicable
Eurodollar Rate would be unlawful; or

 

(d)     the applicable Reuters screen (or any successor page of such service, or
any successor or substitute for such service, as provided in the definition
herein for Eurodollar Base Rate) is unavailable and fewer than two Reference
Banks furnish timely information to the Agent for determining the Eurodollar
Base Rate for any Eurodollar Rate Loans, after the Agent has requested such
information;

 

then, the Agent will promptly so notify the Borrower and each Lender, whereupon,
the obligation of the Lenders to make or maintain Eurodollar Rate Loans
hereunder shall be suspended until the Agent upon the instruction of the
Required Lenders revokes such notice in writing.  Upon receipt of such notice,
the Borrower may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it and, at its election, submit a
Borrowing Advice or Notice of Conversion/Continuation selecting another Type of
Loan.  If the Borrower does not revoke such Notice or give a Notice as provided
herein, the Lenders shall make, convert or continue the Loans, as proposed by
the Borrower in the amount specified in the applicable



18

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

notice submitted by the Borrower, but such Loans shall be made, converted or
continued as Base Rate Loans instead of Eurodollar Rate Loans.

 

2.9     Fees.

 

(a)     Arrangement, Agency Fees.  The Borrower shall pay an arrangement fee to
the Arrangers for their respective accounts, and shall pay an agency fee to the
Agent for the Agent’s account, as required by the separate letter agreements
("Fee Letters") between the Borrower and each of the Arrangers and between the
Borrower and the Agent, each dated May 6, 2014.

 

(b)     Commitment Fee.  The Borrower shall pay to the Agent for the account of
each Lender a commitment fee (the "Commitment Fee") on the actual daily unused
portion of such Lender’s Commitment computed on a quarterly basis in arrears on
the last Business Day of each quarter based upon the daily utilization for that
quarter as calculated by the Agent, equal to seven one hundredths of one percent
(0.07%) per annum.  For purposes of calculating utilization under this
subsection, the Commitments shall be deemed used to the extent of the Effective
Amount of Revolving Loans and Term Loans then outstanding.  Such Commitment Fee
shall accrue from the Closing Date to the Revolving Termination Date and shall
be due and payable quarterly in arrears on the last Business Day of each quarter
commencing on the quarter ending June 30, 2014 through the Revolving Termination
Date, with the final payment to be made on the Revolving Termination Date;
provided that, in connection with any reduction or termination of Commitments
under Section 2.10, the accrued commitment fee calculated for the period ending
on such date shall also be paid on the date of such reduction or termination,
with the following quarterly payment being calculated on the basis of the period
from such reduction or termination date to such quarterly payment date.

 

(c)     Term Loan Fee.  The Borrower shall pay to the Agent for the account of
each Lender a term loan fee (the "Term Out Fee") equal to one percent (1.00%) of
the aggregate principal amount of all Term Loans outstanding on June 5, 2015,
payable on such date.

 

2.10     Reduction of Credit.  The Borrower, from time to time, upon at least
three (3) Business Days’ written notice to the Agent, may terminate the
commitments, or permanently reduce the Commitments by an aggregate minimum
amount of $10,000,000, without penalty or premium; unless after giving effect
thereto and to any prepayments of Loans made on the effective date thereof, the
Effective Amount of all Revolving Loans and Term Loans together would exceed the
amount of the combined Commitments then in effect.  Once reduced in accordance
with this Section, the Commitments may not be increased.  Any reduction of the
Commitments shall be applied to each Lender’s Commitment according to its Pro
Rata Share.  All accrued Commitment Fees to, but not including, the effective
date of any reduction or termination of Commitments, shall be paid on the
effective date of such reduction or termination.  During the continuation of the
Credit, the computation of the Commitment Fee and the Lenders’ obligations to
make Revolving Loans or Term Loans shall be based upon such reduced
Commitments.  In the event the Credit shall be reduced to zero pursuant to this
Section, the Credit shall be deemed terminated, and any Commitment Fee or any
other amount payable hereunder then accrued shall become immediately
payable.  Such termination of the Credit shall



19

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

terminate the Borrower’s obligations with respect to the Commitment Fee to the
extent not theretofore accrued and shall terminate the Lenders’ obligations to
make any further Revolving Loans or Term Loans under this Agreement.

 

2.11   Termination Date; Extensions.  The termination date of each Lender’s
Commitment with respect to the Credit (the "Termination Date"), including both
the Revolving Credit Facility under Section 2.1 hereof and the Term Loan
Facility under Section 2.2 hereof, is initially June 5, 2015.  At any time no
earlier than forty-five (45) days and no later than thirty (30) days prior to
the Termination Date then in effect (whether the initial Termination Date of
June 5, 2015 or any later Termination Date as extended under this Section 2.11),
the Borrower may, by written notice to the Agent in the form attached as Exhibit
D hereto, request that the Termination Date be extended for a period of 364
calendar days.  Such request shall be irrevocable and binding upon the
Borrower.  In no event will any Lender agree to approve any extension more than
thirty (30) days before the Termination Date then in effect.  Failure of any
Lender to respond shall mean that such Lender has not approved such
extension.  If each Lender (in its sole discretion) agrees to so extend its
Commitment and the Termination Date (which agreement may be given or withheld in
such Lender's sole and absolute discretion), the Agent shall evidence such
agreement by executing and returning to the Borrower a copy of the Borrower’s
written request no later than fifteen (15) days after the Agent’s receipt of the
Borrower’s written request.  If the Agent fails to so respond to and accept the
Borrower’s request for extension of the Termination Date then in effect, the
Lenders’ Commitments shall be terminated on the Termination Date then in
effect.  If, on the other hand, the Agent so responds to and accepts the
Borrower’s request for extension of the Termination Date, then upon receipt by
the Borrower of a copy of the Borrower’s written request countersigned by the
Agent, (i) the Lenders’ Commitments then in effect and the Termination Date then
in effect shall automatically be extended for the 364-day period specified in
such written request, and (ii) each reference in this Agreement to "June 5,
2015", and "June 3, 2016" (and any prior extension thereof pursuant to this
Section 2.11) also shall automatically be correspondingly extended for 364 days.

 

2.12     Payments by the Lenders to the Agent.

 

(a)     Unless the Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, at least
one Business Day before the date of such Borrowing in the case of a Eurodollar
Rate Loan, or, in the case of a Base Rate Loan, prior to noon (12:00) San
Francisco time on the date of such Borrowing, that such Lender will not make
available as and when required hereunder to the Agent for the account of the
Company the amount of that Lender’s Pro Rata Share of the Borrowing, the Agent
may assume that each Lender has made such amount available to the Agent in
immediately available funds on the Borrowing Date and the Agent may (but shall
not be so required), in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount.  If and to the extent any Lender
shall not have made its full amount available to the Agent in immediately
available funds and the Agent in such circumstances has made a corresponding
amount available to the Borrower such Lender shall on the Business Day following
such Borrowing Date make such amount available to the Agent, together with
interest at the Federal Funds Rate for each day during such period.  A notice of
the Agent submitted to any Lender with respect to amounts owing under this
subsection (a) shall be conclusive, absent manifest error.  If



20

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

such amount is so made available, such payment to the Agent shall constitute
such Lender’s Loan on the date of Borrowing for all purposes of this
Agreement.  If such amount is not made available to the Agent on the Business
Day following the Borrowing Date, the Agent will notify the Borrower of such
failure to fund and, upon demand by the Agent, the Borrower shall pay such
amount to the Agent for the Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Loans comprising such Borrowing.

 

(b)     The failure of any Lender to make any Loan on any Borrowing Date shall
not relieve any other Lender of any obligation hereunder to make a Loan on such
Borrowing Date, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on any Borrowing Date.

 

2.13     Sharing of Payments, Etc..  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Pro Rata Share, such Lender shall
immediately (a) notify the Agent of such fact, and (b) purchase from the other
Lenders such participation in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment pro rata with each of
them; provided,  however, (a) that if all or any portion of such excess payment
is thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).  The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 10.5) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participation purchased under this Section and will in each case notify the
Lenders following any such purchase or repayment.

 

2.14     Computation of Fees and Interest.

 

(a)     All computations of interest for Base Rate Loans when the Base Rate is
determined by Citibank N.A.'s "Base Rate" shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of interest, and all computation of fees under subsection 2.9(b)
and (c) shall be made on the basis of a 360-day year and actual days
elapsed.  Interest and such fees shall accrue during each period during which



21

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

interest or such fees are computed from and including the first day thereof to
and excluding the last day thereof.

(b)     Each Reference Bank may, if requested by the Agent,  furnish to the
Agent timely information for the purpose of determining each Eurodollar Base
Rate.  If any one or more of the Reference Banks shall not furnish such timely
information to the Agent for the purpose of determining any such interest rate,
the Agent shall determine such interest rate on the basis of timely information
furnished by the remaining Reference Banks, subject to the provisions of Section
2.8.  The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of Section 2.7(a)
(it being understood that the Agent shall not be required to disclose to any
party hereto (other than the Borrower) any information regarding any Reference
Bank or any rate provided by such Reference Bank in accordance with this
subsection, including, without limitation, whether a Reference Bank has provided
a rate or the rate provided by any individual Reference Bank).

 

2.15     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)     Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrower may request (so long as
no Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to



22

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

being applied to the payment of any Loans of such Defaulting Lender until such
time as all Loans are held by the Lenders pro rata in accordance with the
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(iii)     Certain Fees.  No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(b)     Defaulting Lender Cure.  If the Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

3.     PAYMENT.

 

3.1     Repayment.

 

(a)     The Term Credit.  The Borrower shall repay to the Agent for the account
of the Lenders the aggregate principal amount of the Term Loans outstanding on
each Term Loan Maturity Date, as applicable.

 

(b)     The Revolving Credit.  The Borrower shall repay to the Agent, for the
account of the Lenders, on the Revolving Termination Date the aggregate
principal amount of Revolving Loans outstanding on such date.

 

3.2     Method of Payment.  All payments hereunder and under the Revolving Note
and the Term Note shall be payable in lawful money of the United States of
America and in immediately available funds not later than 12:00 noon (San
Francisco time) on the date when due at the principal office of the Agent or at
such other place as the Agent may, from time to time, designate in writing to
the Borrower.

 

3.3     Optional Prepayment.  Subject to Section 3.7, the Borrower shall be
entitled at any time or from time to time, upon not less than one (1) Business
Day irrevocable notice to the Agent, to ratably prepay Loans in whole or in part
in minimum amounts of $10,000,000 without premium or penalty.  Each notice of
payment shall specify the date and aggregate principal



23

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

amount of any such prepayment and the Type(s) of Loans to be repaid.  The Agent
will promptly notify each Lender of its receipt of any such Notice and of such
Lender’s Pro Rata Share of such prepayment.  If such Notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount,
specified in such Notice shall be due and payable on the date specified therein,
together with all accrued interest to each such date on the amount prepaid, and
any amounts required in accordance with Section 3.7 hereof as a result of such
prepayment.

 

3.4     Taxes/Net Payments.  All payments by Borrower hereunder and under the
Revolving Note and the Term Note to the Agent or any Lender shall be made
without set-off or counterclaim and in such amounts as may be necessary in order
that all such payments, after deduction or withholding for or on account of any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any Governmental Authority or taxing authority thereof
(collectively, "Taxes"), shall not be less than the amounts otherwise specified
to be paid under this Agreement. The Borrower shall pay all Taxes when due and
shall promptly send to the Lender original tax receipts or copies thereof
certified by the relevant taxing authority together with such other documentary
evidence with respect to such payments as may be required from time to time by
the Agent.  If the Borrower fails to pay any Taxes to the appropriate taxing
authorities when due or fails to remit to the Agent or Lender any such original
tax receipts or certified copies thereof as aforesaid or other required
documentary evidence, the Borrower shall indemnify the Agent or Lender within
thirty (30) days of demand by the Lender or Agent for any taxes, interest or
penalties that may become payable by the Agent or Lender as a result of such
failure.

 

Notwithstanding the foregoing, (i) the Borrower shall not be liable for the
payment of any tax on or measured by the net income of any Lender pursuant to
the laws of the jurisdiction where an office of such Lender making any loan
hereunder is located or does business, and (ii) the foregoing obligation to
gross up the payments to any Lender so as not to deduct or offset any
withholding taxes or Taxes paid or payable by the Borrower with respect to any
payments to such Lender shall not apply (x) to any payment to any Lender which
is a "foreign corporation, partnership or trust" within the meaning of the Code
if such Lender is not, on the date hereof (or on the date it becomes a Lender
under this Agreement pursuant to the assignment terms of this Agreement), or on
any date hereafter that it is a Lender under this Agreement, entitled to submit
either a Form W-8BEN or any successor form thereto (relating to such Lender and
entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Loans) or Form W-8ECI or any
successor form thereto (relating to all interest to be received by such Lender
hereunder in respect of the Loans) of the U.S. Department of Treasury, (y) to
any item referred to in the preceding sentence that would not have been imposed
but for the failure by such Lender to comply with any applicable certification,
information, documentation or other reporting requirements concerning the
nationality, residence, identity or connections of such Lender with the United
States if such compliance is required by statute or regulation of the United
States as a precondition to relief or exemption from such item or (z) to any
taxes imposed pursuant to FATCA.

 

3.5     Illegality.

 



24

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

(a)     If any Lender determines that the introduction of any Requirement of
Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make Eurodollar Rate Loans,
then, on notice thereof by the Lender to the Borrower through the Agent, any
obligation of that Lender to make Eurodollar Rate Loans shall be suspended until
the Lender notifies the Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.

 

(b)     If a Lender determines that it is unlawful to maintain any Eurodollar
Rate Loan, the Borrower shall, upon its receipt of notice of such fact and
demand from such Lender (with a copy to the Agent), prepay in full such
Eurodollar Rate Loans of that Lender then outstanding, together with interest
accrued thereon and amounts required under Section 3.7, either on the last day
of the Interest Period thereof, if the Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurodollar Rate Loan.  If the Borrower is
required to so prepay any Eurodollar Rate Loan, then concurrently with such
prepayment, the Borrower shall borrow from the affected Lender, in the amount of
such repayment, a Base Rate Loan.

 

(c)     If the obligation of any Lender to make or maintain Eurodollar Rate
Loans has been so terminated or suspended, the Borrower may elect, by giving
notice to the Lender through the Agent that all Loans which would otherwise be
made by the Lender as Eurodollar Rate Loans shall be instead Base Rate Loans.

 

(d)     Before giving any notice to the Agent under this Section, the affected
Lender shall designate a different Lending Office with respect to its Eurodollar
Rate Loans if such designation will avoid the need for giving such notice or
making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

 

3.6     Increased Costs and Reduction of Return.

 

(a)     If any Lender determines that, due to either (i) the introduction of or
any change (other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the Eurodollar Rate) in or in the
interpretation of any law or regulation, or (ii) the compliance by that Lender
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurodollar Rate Loan, then the Borrower shall be liable for, and shall from
time to time, upon demand (with a copy of such demand to be sent to the Agent),
pay to the Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs.

 

(b)     If any Lender shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof,



25

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

or (iv) compliance by the Lender (or its Lending Office) or any corporation
controlling the Lender with any Capital Adequacy Regulation, affects or would
affect the amount of capital  or liquidity required or expected to be maintained
by the Lender or any corporation controlling the Lender and determines that the
amount of such capital or liquidity is increased as a consequence of its
Commitment, Loans, credits or obligations under this Agreement then, upon demand
of such Lender to the Borrower through the Agent, the Borrower shall pay to the
Lender, from time to time as specified by the Lender, additional amounts
sufficient to compensate the Lender for the cost of such increase.

 

3.7     Funding Losses.  The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which the Lender may sustain or incur
as a consequence of:

 

(a)     the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;

 

(b)     the failure of the Borrower to borrow, continue or convert a Loan after
the Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

 

(c)     the failure of the Borrower to make any prepayment in accordance with
any notice delivered under Section 3.3;

 

(d)     the prepayment or other payment (including after acceleration thereof)
of any Eurodollar Rate Loan on a day that is not the last day of the relevant
Interest Period; or

 

(e)     the automatic conversion under Section 2.5 of any Eurodollar Rate Loan
to a Base Rate Loan on a day that is not the last day of the relevant Interest
Period,

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained.  For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section and under subsection 3.6(a), each Eurodollar Rate Loan made by a
Lender and each related reserve, special deposit or similar requirement shall be
conclusively deemed to have been funded at the LIBO-based rate used in
determining the Eurodollar Rate for such Eurodollar Rate Loan by a matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan is
in fact so funded.

 

3.8     Certificates of Lenders.  Any Lender claiming reimbursement or
compensation under this Section 3 shall deliver to the Borrower (with a copy to
the Agent) a certificate setting forth in reasonable detail the amount payable
to the Lender hereunder and such certificate shall be conclusive and binding on
the Borrower in the absence of manifest error.

 



26

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

3.9     Substitution of Lenders.  Upon the receipt by the Borrower from any
Lender (an "Affected Lender") of a claim for compensation under Section 3.6, of
if any Lender is a Defaulting Lender (an Affected Lender or a Defaulting Lender
is a “Replaceable Lender”), the Borrower may:  (i) request the Replaceable
Lender to use its best efforts to obtain a replacement bank or financial
institution satisfactory to the Borrower to acquire and assume all or a ratable
part of all of such Replaceable Lender’s Loans and Commitment (a "Replacement
Lender"); (ii) request one or more of the other Lenders to acquire and assume
all or part of such Replaceable Lender’s Loans and Commitment (but no other
Lender shall be required to do so); or (iii) designate a Replacement
Lender.  Any such designation of a Replacement Lender under clause (ii) or (iii)
shall be subject to the prior written consent of the Agent (which consent shall
not be unreasonably withheld).

 

3.10     Survival.  The agreements and obligations of the Borrower in this
Section 3 shall survive the payment of all other Obligations.

 

4.     CONDITIONS.

 

4.1     Conditions Precedent to the Effectiveness of this Agreement.  The
obligation of each Lender to make its initial extension of credit hereunder is
subject to the condition that the Agent has received on or before the Closing
Date all of the following in form and substance satisfactory to the Agent and
each Lender, in sufficient copies for each Lender;

 

(a)      This Agreement and the Notes executed by each party thereto.

 

(b)    A copy of a resolution or resolutions adopted by the Board of Directors
or Executive Committee of the Borrower, certified by the Secretary or an
Assistant Secretary of the Borrower as being in full force and effect on the
date hereof, authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, and a
copy of the Certificate of Incorporation and the By-Laws of the Borrower,
similarly certified.

 

(c)      A certificate, signed by the Secretary or an Assistant Secretary of the
Borrower and dated the date hereof, as to the incumbency of the person or
persons authorized to execute and deliver this Agreement.

 

(d)    A certificate signed by the Chief Financial Officer, Treasurer or
Corporate Controller of the Borrower that, as of the date hereof, there has been
no material adverse change in its consolidated financial condition since
December 31, 2013 not reflected on its Quarterly Report on Form 10-Q filed with
the SEC for the period ending March 31, 2014.

 

(e)      A certificate, signed by the Secretary or an Assistant Secretary of the
Borrower and dated the date hereof, as to the persons authorized to execute and
deliver a Borrowing Advice, a Notice of Conversion/Continuation, and the
Revolving Notes and the Term Notes.  The Agent and each Lender may rely on such
certificate with respect to the Revolving Loans and Term Loans hereunder unless
and until it shall have received an updated certificate and, after receipt of
such updated certificate, similarly may rely thereon.





27

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

(f)     A written opinion, dated the date hereof, of counsel for the Borrower,
in the form of Exhibit E.

 

(g)     Evidence of payment by the Borrower of all accrued and unpaid fees,
costs and expenses to the extent then due and payable on the Closing Date,
together with Attorney Costs of Citibank to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Citibank’s reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude final settling of accounts between the Borrower
and Citibank); including any such costs, fees and expenses arising under or
referenced in Sections 2.9 and 10.4.

 

(h)     Written evidence that all of the Borrowing Agreements have been or
concurrently herewith are being terminated.

 

(i)     A certificate, signed by the Chief Financial Officer, Treasurer or an
Assistant Treasurer of the Borrower and dated as of the date hereof, which
confirms that after giving effect to this Agreement, the aggregate principal
amount of credit available under all of the Borrower's committed unsecured
revolving credit facilities combined will not exceed the amount authorized under
the resolutions of the Borrower referenced in subsection 4.1(b).

 

4.2     Conditions Precedent to Revolving Loans and Term Loans.  The obligation
of each Lender to make any Revolving Loan or Term Loan to be made by it
(including its initial Revolving Loan), or to continue or convert any Loan under
Section 2.5 is subject to the satisfaction of the following conditions precedent
on the relevant Borrowing Date or Conversion/Continuation Date:

 

The Agent shall have received a Borrowing Advice or a Notice of
Conversion/Continuation, as applicable.  Each Borrowing Advice or Notice of
Conversion/Continuation given by the Borrower shall be deemed to be a
representation and warranty by the Borrower to each Lender, effective on and as
of the date of such Notice and as of such Borrowing Date for a Revolving Loan or
Term Loan covered thereby, that (i) the representations and warranties set forth
in Section 5 hereof are true and correct as of such date, and (ii) no Default or
Event of Default has occurred and is continuing.  No Lender shall be required to
make any Loan hereunder if:

 

(a)     the Credit, the Revolving Credit Facility (in the case of a Revolving
Loan) or the Term Loan Facility (in the case of a Term Loan) has been
terminated; or

 

(b)     any of the representations or warranties of the Borrower set forth in
Section 5 hereof shall prove to have been untrue in any material respect when
made, or when any Default or Event of Default as defined in Section 8, has
occurred; or

 

(c)     the Borrower or any Bank Subsidiary is in violation of the capital
requirements as described in Section 6.6; or

 



28

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

(d)     the Broker Subsidiary is in violation of minimum net capital
requirements as described in Section 7.1; or

 

(e)     the Borrower’s Consolidated Stockholders' Equity is below the Minimum
Stockholders' Equity as described in Section 7.2; or

 

(f)     any amount owing with respect to any Commitment Fee or any outstanding
Revolving Loan or Term Loan or any interest thereon or any other amount payable
hereunder is due and unpaid.

 

5.     REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and each Lender, as of the
date of delivery of this Agreement and as of the date of any Revolving Loan or
Term Loan, as follows:

 

5.1     Organization and Good Standing.  The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware and has full power, authority and legal right and has all governmental
licenses, authorizations, qualifications and approvals required to own its
property and assets and to transact the business in which it is engaged, except
where the failure to have any such license, authorization, qualification or
approval, individually or in the aggregate, could not reasonably be expected to
have a material adverse effect on the Borrower and its Subsidiaries taken as a
whole on a consolidated basis; and all of the outstanding shares of capital
stock of Borrower have been duly authorized and validly issued, are fully paid
and non-assessable.

 

5.2     Corporate Power and Authority.  The Borrower has full power, authority
and legal right to execute and deliver, and to perform its obligations under,
this Agreement, and to borrow hereunder, and has taken all necessary corporate
and legal action to authorize the borrowings hereunder on the terms and
conditions of this Agreement and to authorize the execution and delivery of this
Agreement, and the performance of the terms thereof.

 

5.3     Enforceability.  This Agreement has been duly authorized and executed by
the Borrower, and when delivered to the Lenders will be a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, except, in each case, as enforcement thereof may be
limited by bankruptcy, insolvency or other laws relating to or affecting
enforcement of creditors’ rights or by general equity principles.

 

5.4     No Violation of Laws or Agreements.  The execution and delivery of this
Agreement by the Borrower and the performance of the terms hereof will not
violate (i) any provision of any law or regulation or any judgment, order or
determination of any court or governmental authority or of the charter or
by-laws of the Borrower, or (ii) any securities issued by the Borrower or any
provision of any mortgage, indenture, loan or security agreement, or other
instrument, to which the Borrower is a party or which purports to be binding
upon it or any of its assets, in each case in this clause (ii), in any respect
that reasonably could be expected to have a material adverse effect on the
Borrower and its Subsidiaries taken as a whole on a consolidated basis; nor will
the execution and the delivery of this Agreement by the Borrower



29

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

and the performance of the terms hereof result in the creation of any lien or
security interest on any assets of the Borrower pursuant to the provisions of
any of the foregoing.

 

5.5     No Consents.  Except as disclosed in writing by Borrower, no consents of
others (including, without limitation, stockholders and creditors of the
Borrower) nor any consents or authorizations of, exemptions by, or
registrations, filings or declarations with, any Governmental Authority are
required to be obtained by the Borrower in connection with the execution and
delivery of this Agreement and the performance of the terms thereof.

 

5.6     Financial Statements.  The consolidated financial statements of the
Borrower contained in the documents previously delivered to each Lender have
been prepared in accordance with U.S. generally accepted accounting principles
and present fairly the consolidated financial position of the Borrower.

 

5.7      Broker Subsidiary Licenses, Etc.  The Broker Subsidiary possesses all
material licenses, permits and approvals necessary for the conduct of its
business as now conducted and as presently proposed to be conducted as are
required by law or the applicable rules of the SEC and the Financial Industry
Regulatory Authority.

 

5.8     Broker Subsidiary/Broker Registration.  The Broker Subsidiary is
registered as a broker-dealer under the Securities Exchange Act of 1934, as
amended.

 

5.9     Broker Subsidiary/SIPC.  The Broker Subsidiary is not in arrears with
respect to any assessment made upon it by the Securities Investor Protection
Corporation, except for any assessment being contested by the Broker Subsidiary
in good faith by appropriate proceedings and with respect to which adequate
reserves or other provisions are being maintained to the extent required by U.S.
generally accepted accounting principles.

 

5.10      Taxes.  The Borrower has paid and discharged or caused to be paid and
discharged all taxes, assessments, and governmental charges prior to the date on
which the same would have become delinquent, except to the extent that such
taxes, assessments or charges are being contested in good faith and by
appropriate proceedings by or on behalf of the Borrower and with respect to
which adequate reserves or other provisions are being maintained to the extent
required by U.S. generally accepted accounting principles.

 

5.11     ERISA.  The Borrower is in all material respects in compliance with the
provisions of and regulations under the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), and the Code applicable to any pension or other
employee benefit plan established or maintained by the Borrower or to which
contributions are made by the Borrower (the "Plans").  The Borrower has met all
of the funding standards applicable to each of its Plans, and there exists no
event or condition that would permit the institution of proceedings to terminate
any of the Plans under Section 4042 of ERISA.  The estimated current value of
the benefits vested under each of the Plans does not, and upon termination of
any of the Plans will not, exceed the estimated current value of any such Plan’s
assets.  The Borrower has not, with respect to any of the Plans, engaged in a
prohibited transaction set forth in Section 406 of ERISA



30

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

or Section 4975(c) of the Code that could be expected to have a material adverse
effect on the Borrower and its Subsidiaries taken as a whole on a consolidated
basis.

 

5.12     No Extension of Credit for Default Remedy/Hostile Acquisition.  The
Borrower will not use any amounts borrowed by it under this Agreement to remedy
a default under any mortgage, indenture, agreement or instrument under which
there may be issued any Indebtedness of the Borrower to any bank or bank holding
company, or their respective assignees, for borrowed money.  Further, the
Borrower will not use any amounts advanced to it under this Agreement for the
immediate purpose of acquiring a company where the Board of Directors or other
governing body of the entity being acquired has made (and not rescinded) a
public statement opposing such acquisition.

 

5.13     Use of Proceeds/Margin Regulations.  The Borrower will use the proceeds
for general corporate purposes.  The Borrower will not use the proceeds of any
loan provided hereby in such a manner as to result in a violation of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

 

5.14    Authorized Persons.  The persons named for such purpose in the
certificates delivered pursuant to subsection 4.1(e) hereof are authorized to
execute Borrowing Advices.

 

5.15     Material Contracts.  Borrower is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any material contract, indenture, mortgage, loan agreement, note or
lease to which the Borrower is a party or by which it may be bound.

 

5.16     Litigation.  Except for any matter disclosed in the Form 10-Q filed by
the Borrower with the SEC on May 7, 2014, there is no action, suit or proceeding
pending against, or to the knowledge of the Borrower, threatened against or
affecting, the Borrower or any of its Subsidiaries before any court, arbitrator,
governmental body, agency or official in which there is a significant
probability of an adverse decision which could have a material adverse effect on
the business or the financial condition of the Borrower.

 

5.17    Investment Company.  The Borrower is not an "investment company" or a
company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.

 

5.18      Designated Persons.  None of the Borrower, the Broker Subsidiary or
any Bank Subsidiary, nor, to the knowledge of the Borrower, any of their
respective directors or officers, is a Designated Person.  No Borrowing or the
use of proceeds thereof by the Borrower or any Subsidiary will, directly or, to
the knowledge of the Borrower, indirectly, violate Anti-Corruption Laws or
Sanctions.

 

6.       AFFIRMATIVE COVENANTS.

 

 





31

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

The Borrower covenants and agrees that so long as any Lender shall have a
Commitment hereunder or any Loan or other obligation hereunder shall remain
outstanding, unpaid or unsatisfied and until full payment of all amounts due to
the Lenders hereunder, it will, unless and to the extent the Required Lenders
waive compliance in writing:

 

6.1     Notice of Events of Default.  Give prompt notice to the Agent and each
Lender, no later than three Business Days after becoming aware thereof, of any
Default or Event of Default.

 

6.2     Financial Statements.  Deliver to the Agent, in form and detail
satisfactory to the Agent and the Required Lenders with sufficient copies for
each Lender, within ten Business Days of the filing thereof with the SEC, a copy
of (i) each registration statement filed under the Securities Act of 1933, (ii)
each Form 10-Q and Form 10-K (in each case including exhibits) filed by the
Borrower with the SEC under the Securities Exchange Act of 1934, as amended,
accompanied by a compliance certificate with an attached schedule of
calculations (in the form attached hereto as Schedule 6.2) demonstrating
compliance with the Section 7.1 and 7.2 financial covenants, and (iii) each Form
8-K (with exhibits) and proxy statement filed by the Borrower with the SEC under
the Securities Exchange Act of 1934, as amended; and, in the event the Borrower
requests an extension of any such filing from the SEC, promptly (but not later
than the second Business Day following the filing of such request) deliver a
copy of such request to the Agent.

 

6.3     Insurance.  Maintain and keep in force in adequate amounts such
insurance as is usual in the business carried on by the Borrower and cause the
Broker Subsidiary to maintain and keep in force in adequate amounts such
insurance as is usual in the business carried on by the Broker Subsidiary.

 

6.4     Books and Records.  Maintain adequate books, accounts and records and
prepare all financial statements required hereunder in accordance with U.S.
generally accepted accounting principles and practices and in compliance with
the regulations of any governmental regulatory body having jurisdiction thereof.

 

6.5     Change in Business.  Advise the Agent and each Lender, in a timely
manner, of material changes to the nature of business of the Borrower or the
Broker Subsidiary as at present conducted.  The Broker Subsidiary is at present
engaged in the business of providing financial services, primarily to individual
investors and/or their advisors.

 

6.6     Capital Requirements.  The Borrower will maintain, and cause each Bank
Subsidiary to maintain, at all times such amount of capital as may be prescribed
by such entity’s prudential supervisor, from time to time, whether by
regulation, agreement or order.  The Borrower shall at all times ensure that all
Bank Subsidiaries shall be "well capitalized" within the meaning of 12 U.S.C.
§1831(o), as amended, reenacted or redesignated from time to time.

 

6.7     Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
will maintain in effect policies and procedures reasonably designed to ensure
compliance with Anti-Corruption Laws and Sanctions.





32

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

7.       NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that so long as any Lender shall have any
Commitment hereunder, or any Loan or other obligation, shall remain outstanding,
unpaid or unsatisfied and until full payment of all amounts due to the Lenders
hereunder, unless and to the extent the Required Lenders waive compliance in
writing:

7.1     Net Capital.  The Borrower will not permit the Broker Subsidiary to
allow any month-end Net Capital Ratio to be less than 5%.

 

7.2     Minimum Stockholders' Equity.  The Borrower will not allow its
Consolidated Stockholders' Equity to fall below the Minimum Stockholders'
Equity.

 

7.3     Merger/Disposition of Assets.  The Borrower will not (i) permit either
Broker Subsidiary or Intermediate Parent to (a) merge or consolidate, unless the
surviving company is a Controlled Subsidiary, or (b) convey or transfer its
properties and assets substantially as an entirety except to one or more
Controlled Subsidiaries; or (ii) except as permitted by subsection 7.3(i) sell,
transfer or otherwise dispose of any voting stock of Broker Subsidiary or
Intermediate Parent, or permit either Broker Subsidiary or Intermediate Parent
to issue, sell or otherwise dispose of any of its voting stock, unless, after
giving effect to any such transaction, Broker Subsidiary or Intermediate Parent,
as the case may be, remains a Controlled Subsidiary.

 

7.4     Broker Subsidiary Indebtedness.  The Borrower will not permit the Broker
Subsidiary to create, incur or assume any Indebtedness other than:

 

(a)     (i)     Indebtedness to customers, other brokers or dealers, securities
exchanges or securities markets, self-regulatory organizations, clearing houses
and like institutions (including, without limitation, letters of credit or
similar credit support devices issued for the account of Broker Subsidiary and
for the benefit of any of the foregoing in order to comply with any margin,
collateral or similar requirements imposed by or for the benefit of any of the
foregoing), (ii) "broker call" credit, (iii) indebtedness consisting of
borrowings secured solely by margin loans made by Broker Subsidiary, together
with any underlying collateral of Broker Subsidiary, (iv) stock loans, (v)
obligations to banks for disbursement accounts, (vi) Indebtedness incurred for
the purchase of tangible personal property on a non-recourse basis or for the
leasing of tangible personal property under a capitalized lease, (vii)
Indebtedness incurred for the purchase, installation or servicing of computer
equipment and software, and (viii) Indebtedness incurred in the ordinary course
of the Broker Subsidiary’s business, to the extent not already included in the
foregoing clauses (i) through (vii);

 

(b)     intercompany Indebtedness; and

 

(c)     other Indebtedness in the aggregate not exceeding $100,000,000.

 

7.5     Indebtedness Secured by Subsidiary Stock.  The Borrower will not, and
will not permit any Subsidiary at any time directly or indirectly to create,
assume, incur or permit to exist any Indebtedness secured by a pledge, lien or
other encumbrance (hereinafter referred to as a



33

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

"lien") on the voting stock of any Subsidiary without making effective provision
whereby the Revolving Notes and the Term Notes shall be secured equally and
ratably with such secured Indebtedness so long as other Indebtedness shall be so
secured; provided,  however, that the foregoing covenant shall not be applicable
to any liens permitted pursuant to subsections (a) through (d)  in Section 7.6
below.

 

7.6     Liens and Encumbrances.  The Borrower will not create, incur, assume or
suffer to exist any lien or encumbrance upon or with respect to any of its
properties, whether now owned or hereafter acquired, except the following:

 

(a)     liens securing taxes, assessments or governmental charges or levies, or
in connection with workers’ compensation, unemployment insurance or social
security obligations, or the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like persons not yet delinquent or
which are being contested in good faith by appropriate proceedings with respect
to which adequate reserves or other provisions are being maintained to the
extent required by U.S. generally accepted accounting principles;

 

(b)     liens not for borrowed money incidental to the conduct of its business
or the ownership of property that do not materially detract from the value of
any item of property;

 

(c)     attachment, judgment or other similar liens arising in the connection
with court proceedings that do not, in the aggregate, materially detract from
the value of its property, materially impair the use thereof in the operation of
its businesses and (i) that are discharged or stayed within sixty (60) days of
attachment or levy, or (ii) payment of which is covered in full (subject to
customary and reasonable deductibles) by insurance or surety bonds;

 

(d)     (liens existing at Closing Date provided that the obligations secured
thereby are not increased; and

 

(e)     liens in respect of Hedge Agreements securing net payment obligations in
an aggregate amount not to exceed $500,000,000 at any time outstanding.

 

7.7     Use of Proceeds.    The Borrower will not request any Borrowing, and
shall not use the proceeds of any Borrowing, in any manner that, directly or, to
the knowledge of the Borrower, indirectly, would result in the violation of any
Anti-Corruption Laws or Sanctions.

 

 

8.      EVENTS OF DEFAULT.

 

8.1     Defaults.  The occurrence of any of the following events shall
constitute an "Event of Default":

 

(a)     The Borrower shall fail to pay any interest with respect to the
Revolving Notes or the Term Notes or any Commitment Fee or Term Out Fee in
accordance with the terms hereof within 10 days after such payment is due.



34

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

(b)     The Borrower shall fail to pay any principal with respect to the
Revolving Notes or the Term Notes in accordance with the terms thereof on the
date when due.

 

(c)     Any representation or warranty made by the Borrower herein or hereunder
or in any certificate or other document furnished by the Borrower hereunder
shall prove to have been incorrect when made (or deemed made) in any respect
that is materially adverse to the interests of the Lenders or their rights and
remedies hereunder.

 

(d)     Except as specified in (a) and (b) above, the Borrower shall default in
the performance of, or breach, any covenant of the Borrower with respect to this
Agreement, and such default or breach shall continue for a period of thirty days
after there has been given, by registered or certified mail, to the Borrower by
the Agent a written notice specifying such default or breach and requiring it to
be remedied.

 

(e)     An event of default as defined in any mortgage, indenture, agreement or
instrument under which there is issued, or by which there is secured or
evidenced, any Indebtedness (other than in respect of Hedge Agreements) of the
Borrower in a principal amount not less than $100,000,000 shall have occurred
and shall result in such Indebtedness becoming or being declared due and payable
prior to the date on which it otherwise would become due and payable, or an
event of default or a termination event as defined in any Hedge Agreement shall
have occurred and shall result in a net payment obligation of the Borrower
thereunder of not less than $100,000,000 in aggregate for all such Hedge
Agreements; provided,  however, that if such event of default shall be remedied
or cured by the Borrower, or waived by the holders of such Indebtedness, within
twenty days after the Borrower has received written notice of such event of
default and acceleration, then the Event of Default hereunder by reason thereof
shall be deemed likewise to have thereupon been remedied, cured or waived
without further action upon the part of either the Borrower or the Agent and
Lenders.

 

(f)      Any involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
against the Borrower or the Broker Subsidiary, or against all or a substantial
part of the property of either of them, under Title 11 of the United States Code
or any other federal, state or foreign bankruptcy, insolvency, reorganization or
similar law, (ii) the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for the Borrower or the
Broker Subsidiary or for all or a substantial part of the property of either of
them, or (iii) the winding-up or liquidation of the Borrower or the Broker
Subsidiary; and, in any such case, such involuntary proceeding or involuntary
petition shall continue undismissed for 60 days, or, before such 60-day period
has elapsed, there shall be entered an order or decree ordering the relief
requested in such involuntary proceeding or involuntary petition.

 

(g)     The Borrower or the Broker Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Borrower or Broker Subsidiary or for
any substantial part of its respective properties, or shall make any general
assignment for the    



35

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

benefit of creditors, or shall fail generally to pay its respective debts as
they become due or shall take any corporate action in furtherance of any of the
foregoing.

 

(h)     A final judgment or judgments for the payment of money in excess of
$100,000,000 in the aggregate shall be entered against the Borrower by a court
or courts of competent jurisdiction, and the same shall not be discharged (or
provisions shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 30 days from the date of entry thereof and the
Borrower shall not, within said period of 30 days, or such longer period during
which execution of the same shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal.

 

(i)     At any time after a Change in Control, the Borrower fails to maintain at
least one of the following credit ratings for its Senior Medium-Term Notes,
Series A:  (a) BBB- (or better) by Standard & Poor’s Ratings Service, a Division
of The McGraw-Hill Companies, Inc., or (b) Baa3 (or better) by Moody’s Investors
Service, Inc.

 

8.2     Remedies.  If an Event of Default occurs and is continuing, then and in
every such case the Agent shall, at the request of, or may, with the consent of,
the Required Lenders (i) declare the Commitment of each Lender to make Loans to
be terminated whereupon such Commitments and obligation shall be terminated, and
(ii) declare the unpaid principal of all outstanding Loans, any and all accrued
and unpaid interest, any accrued and unpaid Commitment Fees, or any other
amounts owing or payable under the Notes, to be immediately due and payable, by
a notice in writing to the Borrower, and upon such declaration such principal,
interest, Commitment Fees, or other amounts payable hereunder and accrued
thereon shall become immediately due and payable, together with any funding
losses that may result as a consequence of such declaration, without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower; provided,  however, that in the case of any of
the Events of Default specified in subsection (f) or (g) of Section 8.1,
automatically without any notice to the Borrower or any other act by the Agent,
the Credit and the obligations of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans, any accrued
and unpaid interest, any accrued and unpaid Commitment Fees or any other amounts
payable hereunder shall become immediately due and payable, together with any
funding losses that may result as a consequence thereof, without further act of
the Agent or any Lender and without presentment, demand, protest or other notice
of any kind, all of which are expressly waived by the Borrower.

 

9.     THE AGENT.

 

9.1     Appointment and Authorization.  Each Lender hereby irrevocably (subject
to Section 9.9) appoints, designates and authorizes the Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Agent shall not have any duties or responsibilities
except those expressly set forth, nor shall the Agent have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities



36

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

shall be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.

 

9.2    Delegation of Duties.  The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

 

9.3     Liability of Agent.  None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by the Borrower or any Subsidiary or
Affiliate of the Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any of the
Borrower’s Subsidiaries or Affiliates.

 

9.4     Reliance by Agent.

 

(a)     The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Agent.  The Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  The Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

 

(b)     For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either



37

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

sent by Agent to such Lender for consent, approval, acceptance or satisfaction,
or required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lender.

 

9.5     Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Agent for the account of the Lenders, unless the Agent shall have
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default".  The Agent will notify the Lenders of its
receipt of any such notice.  The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 8;  provided,  however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.

 

9.6     Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it and that no
act by the Agent hereinafter taken, including any review of the affairs of the
Borrower and its Subsidiaries, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender.  Each Lender represents
to the Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents expressly herein
required to be furnished to the Lenders by the Agent, the Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower which may come into the
possession of any of the Agent-Related Persons.

 

9.7     Indemnification of Agent.  Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower to do so), pro
rata, from and against any and all Indemnified Liabilities; provided,  however,
that no Lender shall be liable for the payment to the Agent-Related Persons of
any portion of such Indemnified Liabilities resulting solely from any such
Person's gross negligence or willful misconduct.  Without limitation of the
foregoing, each Lender shall reimburse the Agent upon demand for its ratable
share, of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Agent in connection with the preparation, execution, delivery,



38

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein to the extent that the Agent
is not reimbursed for such expenses by or on behalf of the Borrower.  The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of the Agent.

 

9.8     Agent in Individual Capacity.  Citibank and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Subsidiaries and Affiliates as though Citibank were not the Agent hereunder and
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, Citibank or its Affiliates may receive information
regarding the Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrower or such
Subsidiary) and acknowledge that the Agent shall be under no obligation to
provide such information to them.  With respect to its Loans, Citibank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent.

 

9.9     Successor Agent.  The Agent may, and at the request of the Required
Lenders shall, resign as Agent upon 30 days' notice to the Lenders and
Borrower.  If the Agent resigns under this Agreement, the Required Lenders, with
the consent of the Borrower, which consent shall not be unreasonably withheld,
shall appoint from among the Lenders a successor agent for the Lenders which
successor agent shall be approved by the Borrower.  If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
with the consent of the Borrower, which consent shall not be unreasonably
withheld, may appoint, after consulting with the Lenders and the Borrower, a
successor agent from among the Lenders.  Upon the acceptance of its appointment
as successor agent hereunder, such successor agent shall succeed to all the
rights, powers and duties of the retiring Agent and the term "Agent" shall mean
such successor agent and the retiring Agent's appointment, powers and duties as
Agent shall be terminated.  After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 9 and Sections 10.4 and 10.5 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent's notice of
resignation, the retiring Agent's resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  The retiring Agent shall refund to Borrower that
portion of any agency fee paid to such Agent as is not earned due to such
Agent’s resignation, prorated to the date of such Agent’s resignation.

 

9.10     Withholding Tax.

 

(a)     If any Lender is a "foreign corporation, partnership or trust" within
the meaning of the Code and such Lender claims exemption from, or a reduction
of, U.S. withholding tax under Section 1441 or 1442 of the Code, such Lender
agrees with and in favor of the Agent, to deliver to the Agent:





39

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

(i)     if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, properly completed IRS Form W-8BEN before
the payment of any interest in the first calendar year and before the payment of
any interest in any subsequent calendar year during which the Form W-8BEN (or
any successor thereto) then in effect expires;

 

(ii)     if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed copies of
IRS Form W-8ECI or any successor form thereto before the payment of any interest
is due in the first taxable year of such Lender and before the payment of any
interest in any subsequent calendar year during which the Form W-8ECI (or any
successor thereto) then in effect expires; and

 

(iii)     such other form or forms as may be required under the Code or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax.

 

Such Lender agrees to promptly notify the Agent of any change in circumstances
which would render invalid any claimed exemption or reduction.

 

(b)     If any Lender claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form W-8BEN and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of the Company to such Lender, such Lender agrees to notify the
Agent of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Company to such Lender.  To the extent of such percentage
amount, the Agent will treat such Lender's IRS Form W-8BEN or any successor form
thereto as no longer valid.

 

(c)     If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8ECI or any successor form thereto with the Agent sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Company to such Lender, such Lender agrees to undertake sole
responsibility for complying with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code.

 

(d)     If any Lender is entitled to a reduction in the applicable withholding
tax, the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction.  If the forms or other documentation required by subsection (a) of
this Section are not delivered to the Agent or if any Lender which is a "foreign
corporation, partnership or trust" within the meaning of the Code is not
entitled to claim exemption from or a reduction of U.S. withholding tax under
Section 1441 or 1442 of the Code, then the Agent shall withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

 



40

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

(e)     If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Agent did not properly withhold tax
from amounts paid to or for the account of any Lender (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify the Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason
other than the Agent’s gross negligence or willful misconduct) such Lender shall
indemnify the Agent fully for all amounts paid, directly or indirectly, by the
Agent as tax or otherwise, including penalties and interest, and including any
taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section, together with all costs and expenses (including Attorney Costs).  The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of the Agent.

 

9.11     Co-Agents.  None of the Lenders identified on the facing page or
signature pages of this Agreement as a "co-agent", "managing agent",
"syndication agent" or "documentation agent" shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders so identified as a "co-agent", "syndication agent" or
"documentation agent" shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

10.     MISCELLANEOUS.

 

10.1     Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower or any applicable Subsidiary therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Agent at the written request of the Required Lenders) and the
Borrower and acknowledged by the Agent, and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided,  however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders and the Borrower and
acknowledged by the Agent, do any of the following:

 

(a)     increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2);

 

(b)     postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

 

(c)     reduce the principal of, or the rate of interest specified herein on any
Loan, or (subject to clause (ii) below) any fees or other amounts payable
hereunder or under any other Loan Document;

 



41

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

(d)     change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder; or

 

(e)     amend this Section, or Section 2.13, or any provision herein providing
for consent or other action by all Lenders;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Required Lenders or all the
Lenders, as the case may be, affect the rights or duties of the Agent under this
Agreement or any other Loan Document, and (ii) the respective Fee Letters may be
amended or rights or privileges thereunder waived, in a writing executed by the
parties thereto.

 

10.2     Notices.

 

(a)     All notices, requests and other communications shall be either (i) in
writing (including, unless the context expressly otherwise provides, by
facsimile transmission, provided that any matter transmitted by the Borrower by
facsimile shall be immediately confirmed by a telephone call to the recipient at
the number specified on Schedule 10.2) or (ii) as and to the extent set forth in
clause (d) below, by electronic mail.

(b)     All such notices, requests and communications shall, when transmitted by
overnight delivery, faxed or e-mailed, be effective when delivered for overnight
(next-day) delivery, transmitted in legible form by facsimile machine (provided
that the sender has retained its facsimile machine-generated confirmation of the
receipt of such fax by the recipient's facsimile machine) or transmitted by
e-mail (provided that the e-mail was sent to the e-mail address provided by the
recipient and that the e-mail was not returned to the sender as undeliverable),
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices pursuant
to Section 2 or 9 shall not be effective until actually received by the Agent.

(c)     The agreement of the Agent and the Lenders herein to receive certain
notices by telephone, facsimile or e-mail is solely for the convenience of the
Borrower, the Agent and the Lenders.  The Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person who is
named in the then-current certificate delivered pursuant to subsection 4.1(e)
hereof as authorized to execute Borrowing Advices (each an "Authorized Person")
and the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Agent or the Lenders in reliance
upon such telephonic, facsimile or e-mail notice, provided the Agent and the
Lenders reasonably believe such Person to be an Authorized Person.  The
obligation of the Borrower to repay the Loans shall not be affected in any way
to any extent by any failure by the Agent and the Lenders to receive written
confirmation of any telephonic, facsimile or e-mail notice or the receipt by the
Agent and the Lenders of a confirmation which is at variance with the terms
understood by the Agent and the Lenders to be contained in the telephonic,
facsimile or e-mail notice.

(d)     The compliance certificate described in Section 6.2 shall be delivered
to the Agent by the Borrower by mail or overnight delivery.  Except for the
compliance



42

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

certificate described in Section 6.2, materials required to be delivered
pursuant to Section 6.2 shall be delivered to the Agent in an electronic medium
format reasonably acceptable to the Agent by e-mail at
oploanswebadmin@citigroup.com.  The Borrower agrees that the Agent may make such
materials (collectively, the "Communications") available to the Lenders by
posting such materials on Debt Domain or a substantially similar electronic
transmission system (collectively, the "Platform").  In addition, to the extent
the Borrower in its sole discretion so elects and confirms in writing or by
e-mail to the Agent, any other written information, documents, instruments or
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby and supplied by the Borrower to the Agent
(other than any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing (including any election of an interest rate
or Interest Period relating thereto), (ii) relates to the payment of any
principal or other amount due hereunder prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default or (iv) is required to
be delivered to satisfy any condition precedent set forth in Section 4.1 or
Section 4.2), shall, to the extent of such election and confirmation by the
Borrower, constitute materials that are "Communications" for purposes of this
subparagraph (d).  The Borrower and each of the Lenders acknowledges that (i)
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided "as is" and "as available" and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform
(provided, as to such disclaimer, that the Agent and its Affiliates have not
been grossly negligent or engaged in any willful misconduct in respect of the
Platform).  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.

(e)     Each Lender agrees that notice to it (as provided in the next sentence)
(a "Notice") specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement.  Each Lender agrees (i)
to notify the Agent in writing of such Lender's e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.

(f)     The Agent agrees to give to each Lender prompt notice of all materials
delivered by the Borrower pursuant to Section 6.2.

 

10.3     No Waiver-Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.





43

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

10.4     Costs and Expenses.  The Borrower shall:

 

(a)     whether or not the transactions contemplated hereby are consummated, pay
or reimburse Citibank including in its capacity as Agent and Lender within five
Business Days after demand, subject to subsection 4.1(g) for all reasonable
costs and expenses incurred by Citibank including in its capacity as Agent and
Lender in connection with the development, preparation, delivery, administration
and execution of, and any amendment, supplement, waiver or modification to (in
each case, whether or not consummated), this Agreement, any Loan Document and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including
reasonable Attorney Costs incurred by Citibank (including in its capacity as
Agent and Lender with respect thereto); and

 

(b)     pay or reimburse the Agent, the Arranger and each Lender within five
Business Days after demand (subject to subsection 4.1(g)) for all reasonable
costs and expenses (including reasonable Attorney Costs) incurred by them in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or any other Loan Document during the
existence of an Event of Default or after acceleration of the Loans (including
in connection with any "workout" or restructuring regarding the Loans, and
including in any Insolvency Proceeding or appellate proceeding).  In connection
with any claim, demand, action or cause of action relating to the enforcement,
preservation or exercise of any rights or remedies covered by this Section 10.4
against the Borrower, all Lenders shall be represented by the same legal counsel
selected by such Lenders; provided, that if such legal counsel determines in
good faith that representing all such Lenders would or could result in a
conflict of interest under laws or ethical principles applicable to such legal
counsel or that a claim is available to a Lender that is not available to all
such Lenders, then to the extent reasonably necessary to avoid such a conflict
of interest or to permit an unqualified assertion of such a claim, each Lender
shall be entitled to separate representation by legal counsel selected by that
Lender, with all such legal counsel using reasonable efforts to avoid
unnecessary duplication of effort by counsel for all Lenders.

 

10.5     Borrower Indemnification.  Whether or not the transactions contemplated
hereby are consummated, the Borrower shall indemnify and hold the Agent-Related
Persons, and each Lender and each of its respective officers, directors,
employees, counsel, agents and attorneys-in-fact (each, an "Indemnified Person")
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time (including at any time following repayment of the Loans and the
termination, resignation or replacement of the Agent or replacement of any
Lender) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein, or the transactions contemplated hereby, or any action
taken or omitted by any such Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to or
arising out of this Agreement or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,



44

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

collectively, the "Indemnified Liabilities"); provided, that the Borrower shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting from the gross negligence or willful
misconduct of such Indemnified Person.  If any claim, demand, action or cause of
action is asserted against any Indemnified Person, such Indemnified Person shall
promptly notify Borrower, but the failure to so promptly notify Borrower shall
not affect Borrower’s obligations under this Section unless such failure
materially prejudices Borrower’s right to participate in the contest of such
claim, demand, action or cause of action, as hereinafter provided.  If requested
by Borrower in writing, such Indemnified Person shall in good faith contest the
validity, applicability and amount of such claim, demand, action or cause of
action and shall permit Borrower to participate in such contest.  Any
Indemnified Person that proposes to settle or compromise any claim or proceeding
for which Borrower may be liable for payment of indemnity hereunder shall give
Borrower written notice of the terms of such proposed settlement or compromise
reasonably in advance of settling or compromising such claim or proceeding and
shall obtain Borrower’s prior consent.  In connection with any claim, demand,
action or cause of action covered by this Section 10.5 against more than one
Indemnified Person, all such Indemnified Persons shall be represented by the
same legal counsel selected by the Indemnified Persons and reasonably acceptable
to Borrower; provided, that if such legal counsel determines in good faith that
representing all such Indemnified Persons would or could result in a conflict of
interest under laws or ethical principles applicable to such legal counsel or
that a defense or counterclaim is available to an Indemnified Person that is not
available to all such Indemnified Persons, then to the extent reasonably
necessary to avoid such a conflict of interest or to permit unqualified
assertion of such a defense or counterclaim, each Indemnified Person shall be
entitled to separate representation by legal counsel selected by that
Indemnified Person and reasonably acceptable to Borrower, with all such legal
counsel using reasonable efforts to avoid unnecessary duplication of effort by
counsel for all Indemnified Persons.  The agreements in this Section shall
survive payment of all other Obligations.

 

10.6     Payments Set Aside.  To the extent that the Borrower makes a payment to
the Agent or the Lenders, or the Agent or the Lenders exercise any right of
set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Agent upon demand its pro rata share
of any amount so recovered from or repaid by the Agent.

 

10.7     Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agent and each Lender.

 

10.8     Assignments, Participations Etc.

 



45

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

(a)     (i)    Any Lender may, with the written consent of the Agent and the
Borrower, which consent shall not be unreasonably withheld (except Borrower’s
consent shall not be required if a Default or an Event of Default exists and is
continuing), at any time assign and delegate to one or more Eligible Assignees
(provided that no written consent of the Agent shall be required in connection
with any assignment and delegation by a Lender to an Eligible Assignee that is
an Affiliate of such Lender) (each an "Assignee") all, or any ratable part of
all, of the Loans, the Commitments, and the other rights and obligations of such
Lender hereunder, in a minimum amount of $10,000,000; provided,  however, that
(x) the Borrower and, the Agent may continue to deal solely and directly with
such Lender in connection with the interest so assigned to an Assignee until
(A) written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall have been
given to the Borrower and the Agent by such Lender and the Assignee; (B) such
Lender and its Assignee shall have delivered to the Borrower and the Agent an
Assignment and Acceptance in the form of Exhibit F ("Assignment and Acceptance")
together with any Note or Notes subject to such assignment; and (C) the assignor
Lender or Assignee has paid to the Agent a processing fee in the amount of
$3,500 and (y) no such assignment shall be made to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender.

 

(ii)     Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(b)     From and after the date that the Agent notifies the assignor Lender and
the Borrower that it has received (and the Borrower and the Agent have provided
their consent with respect to) an executed Assignment and Acceptance and payment
of the above-referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assignor
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Loan Documents.

 



46

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

(c)     Within five Business Days after its receipt of notice by the Agent that
it has received an executed Assignment and Acceptance and payment of the
processing fee (and provided that it consents to such assignment in accordance
with subsection 10.8(a)), the Borrower shall execute and deliver to the Agent,
new Notes evidencing such Assignee's assigned Loans and Commitment and, if the
assignor Lender has retained a portion of its Loans and its Commitment,
replacement Notes in the principal amount of the Commitment retained by the
assignor Lender (such Notes to be in exchange for, but not in payment of, the
Notes held by such Lender).  Immediately upon each Assignee's making its
processing fee payment under the Assignment and Acceptance, this Agreement shall
be deemed to be amended to the extent, but only to the extent, necessary to
reflect the addition of the Assignee and the resulting adjustment of the
Commitments arising therefrom.  The Commitment allocated to each Assignee shall
reduce such Commitments of the assignor Lender pro tanto.

 

(d)     Any Lender may at any time sell to one or more commercial banks or other
Persons not Affiliates of the Borrower (a "Participant") participating interests
in any Loans, the Commitment of that Lender and the other interests of that
Lender (the "originating Lender") hereunder and under the other Loan Documents;
provided,  however, that (i) the originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the originating Lender shall remain
solely responsible for the performance of such obligations, (iii) the Borrower,
and the Agent shall continue to deal solely and directly with the originating
Lender in connection with the originating Lender's rights and obligations under
this Agreement and the other Loan Documents, and (iv) no Lender shall transfer
or grant any participating interest under which the Participant has rights to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document.  Any Lender that sells a participation to
any Person that is a "foreign corporation, partnership or trust" within the
meaning of the Code shall include in its participation agreement with such
Person a covenant by such Person that such Person will comply with the
provisions of Section 9.10 as if such Person were a Lender and provide that the
Agent and the Borrower shall be third party beneficiaries of such covenant.

 

(e)     Notwithstanding any other provision in this Agreement, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and the Note held by it in favor of
any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

(f)     Any Lender (a "Granting Lender") may, with notice to the Agent, grant to
a special purpose funding vehicle (an "SPC") the option to fund all or any part
of any Loan that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement.  The funding of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were funded by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable for so long
as, and to the extent, the Granting Lender provides such indemnity or makes such
payment.  Notwithstanding anything to the contrary contained in the foregoing or
anywhere else in this



47

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

Agreement, (i) nothing herein shall constitute a commitment by any SPC to fund
any Loan, (ii) if an SPC elects not to exercise such option or otherwise fails
to fund all or any part of such Loan, the Granting Lender shall be obligated to
fund such Loan pursuant to the terms hereof, and (iii) the Borrower and Agent
shall continue to deal exclusively with the Granting Lender and any funding by
an SPC hereunder shall not constitute an assignment, assumption or participation
of any rights or obligations of the Granting Lender.  Any SPC may disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee to such SPC, provided, as a condition precedent to such disclosure,
(A) such agency, dealer or provider has delivered to such Granting Lender for
the benefit of Borrower a written confidentiality agreement substantially
similar to Section 10.9, and (B) simultaneous with or prior to such disclosure,
such Granting Lender has given written notice to Borrower of the agency, dealer
or provider to which such disclosure is being made and the contents of such
disclosure.  This Section may not be amended without the prior written consent
of each Granting Lender, all or any part of whose Loan is being funded by an SPC
at the time of such amendment.

 

10.9     Confidentiality.  Each Lender agrees to hold any confidential
information that it may receive from Borrower or from the Agent on such
Borrower’s behalf, pursuant to this Agreement in confidence, except for
disclosure:  (a) to legal counsel and accountants for Borrower or any Lender;
(b) to other professional advisors to Borrower or any Lender, provided that the
recipient has delivered to such Lender a written confidentiality agreement
substantially similar to this Section 10.9; (c) to regulatory officials having
jurisdiction over any Lender; (d) as required by applicable law or legal process
or in connection with any legal proceeding in which any Lender and Borrower are
adverse parties; (e) to Affiliates or agents of such Lender to the extent the
Affiliate or agent is involved in the administration of the credit facilities
extended to Borrower and its Subsidiaries hereunder, provided, however, that (i)
as to any such Affiliate, such Affiliate has delivered to such Lender a written
confidentiality agreement substantially similar to this Section 10.9, and (ii)
as to any such agent, such agent has been informed by such Lender of the
confidential nature of such confidential information and has been instructed by
such Lender to maintain the confidentiality of such confidential
information; and (f) to another financial institution in connection with a
disposition or proposed disposition to that financial institution of all or part
of any Lender’s interests hereunder or a participation interest in the Revolving
Note and/or the Term Note, each in accordance with Section 10.8 hereof, provided
that the recipient has delivered to such Lender a written confidentiality
agreement substantially similar to this Section 10.9.  Each Lender further
agrees that it will not use such confidential information in any activity or for
any purpose other than the administration of credit facilities extended to
Borrower and its Subsidiaries and, without limitation, will take such steps as
are reasonably appropriate to preclude access to any such confidential
information to be obtained by any Person employed by any Lender, or by an
affiliate of any Lender, who is not involved in the administration of credit
facilities extended to Borrower and its Subsidiaries.  For purposes of the
foregoing, "confidential information" shall mean any information respecting
Borrower or its Subsidiaries reasonably specified by Borrower as confidential,
other than (i) information filed with any governmental agency and available to
the public, and (ii) information disclosed by Borrower to any Person not
associated with Borrower without a written confidentiality agreement
substantially similar to this Section 10.9.  Certain of the confidential
information pursuant to this Agreement is or may be valuable proprietary
information that constitutes a trade



48

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

secret of Borrower or its Subsidiaries; neither the provision of such
confidential information to any Lender or the limited disclosures thereof
permitted by this Section 10.9 shall affect the status of any such confidential
information as a trade secret of Borrower and its Subsidiaries.  Each Lender,
and each other Person who agrees to be bound by this Section 10.9, acknowledges
that any breach of the agreements contained in this Section 10.9 would result in
losses that could not be reasonably or adequately compensated by money
damages.  Accordingly, if any Lender or any other person breaches its
obligations hereunder, such Lender or such other Person recognizes and consents
to the right of Borrower, Intermediate Parent, and/or Broker Subsidiary to seek
injunctive relief to compel such Lender or other Person to abide by the terms of
this Section 10.9.

 

The Agent agrees to provide to the Borrower, upon the Borrower’s request, each
interest rate that is furnished by any Reference Bank to the Agent pursuant to
Section 2.14(b) (each, a “Reference Bank Rate”), which information is to be
treated by the Borrower as confidential except (i) the Borrower may disclose any
actual interest rate payable under this Agreement, and (ii) the Borrower may
disclose any Reference Bank Rate (a) to legal counsel and accountants for
Borrower; (b) to other professional advisors to Borrower, provided that the
recipient has delivered to the Borrower a written confidentiality agreement
substantially similar to this Section 10.9; (c) to regulatory officials having
jurisdiction over the Borrower; (d) as required by applicable law,  legal
process, the New York Stock Exchange or any similar self-regulatory exchange of
which Borrower is a member, or in connection with any legal proceeding in which
any Lender and Borrower are adverse parties; (e) to Affiliates or agents of the
Borrower to the extent the Affiliate or agent is involved in the administration
of the credit facilities extended to the Borrower and its Subsidiaries
hereunder, provided, however, that (i) as to any such Affiliate, such Affiliate
has delivered to the Borrower a written confidentiality agreement substantially
similar to this Section 10.9, and (ii) as to any such agent, such agent has been
informed by the Borrower of the confidential nature of such confidential
information and has been instructed by the Borrower to maintain the
confidentiality of such Reference Bank Rate.  The Borrower further agrees that
it will not use such confidential information in any activity or for any purpose
other than the administration of this Agreement and, without limitation, will
take such steps as are reasonably appropriate to preclude access to any such
confidential information to be obtained by any Person employed by the Borrower,
or by an affiliate of the Borrower, who is not involved in the administration of
this Agreement.

10.10     Notification of Addresses, Lending Offices, Etc.  Each Lender shall
notify the Agent in writing of any changes in the address to which notices to
the Lender should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as the Agent shall reasonably request. 

 

10.11     Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument.

 

10.12     Severability.  The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or



49

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

impair the legality or enforceability of the remaining provisions of this
Agreement or any instrument or agreement required hereunder.

 

10.13     No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and legal benefit of the Borrower, the Lenders, the
Agent and the Arranger, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.

 

10.14     Governing Law and Jurisdiction.

 

(a)     THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA; PROVIDED THAT THE AGENT AND
THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH OF THE BORROWER, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.

 

10.15     Waiver of Jury Trial.

 

(a)     TO THE FULL EXTENT PERMITTED BY LAW, THE BORROWER, THE LENDERS AND THE
AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTION CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  TO THE FULL
EXTENT PERMITTED BY LAW, THE BORROWER, THE LENDERS AND THE AGENT EACH AGREE THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT
A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE



50

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY
PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

 

(b)     WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT IMMEDIATELY
ABOVE TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if such waiver of the
right to a trial by jury is not enforceable, the parties hereto agree that any
and all disputes or controversies of any nature between the Borrower, on the one
hand, and any one or more of the other parties to this Agreement, on the other,
arising out of this Agreement at any time shall be decided by a reference to a
private judge, mutually selected by the parties to such dispute (or, if they
cannot agree, by the Presiding Judge of the California Superior Court in and for
the County of San Francisco) appointed in accordance with California Code of
Civil Procedure Section 638 (or pursuant to comparable provisions of federal law
if the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in San Francisco County, California; and the parties
hereby submit to the jurisdiction of such court.  The reference proceedings
shall be conducted pursuant to and in accordance with the provisions of
California Code of Civil Procedure §§ 638 through 645.1, inclusive.  The private
judge shall have the power, among others, to grant provisional relief, including
without limitation, entering temporary restraining orders, issuing preliminary
and permanent injunctions and appointing receivers.  All such proceedings shall
be closed to the public and confidential, and all records relating thereto shall
be permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
California Superior Court in and for the County of San Francisco for such
relief.  The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a).  Nothing in this paragraph shall limit the right of any
party at any time to exercise self-help remedies, foreclose against collateral
(if any), or obtain provisional remedies.  The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

10.16     Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the Borrower,
the Lenders and the Agent, and supersedes all prior or contemporaneous
agreements and understandings of such Persons, verbal or written, relating to
the subject matter hereof and thereof.

 

10.17     Headings.  Articles and Section headings in this Agreement are
included herein for the convenience of reference only.

 



51

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

10.18    USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the "Loan Parties"), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

 

(SIGNATURE PAGE FOLLOWS)

 

 

52

NYDOCS01/1362879.4

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

Borrower:

 

THE CHARLES SCHWAB CORPORATION

 

 

 

 

 

 

By:

/s/  William F. Quinn

 

 

Name:

William F. Quinn

 

 

Title:

Senior Vice President and Treasurer

 

 





 

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

Lenders:

 

 

 

 

 

 

CITIBANK, N.A., as Agent and

 

 

individually as Lender

 

 

 

 

 

 

By:

/s/  Michael Vondriska

 

 

Name:

Michael Vondriska

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/  Leo Lai

 

 

Name:

Leo Lai

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/  Doreen Barr

 

 

Name:

Doreen Barr

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/  Alex Verdone

 

 

Name:

Alex Verdone

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

By:

/s/  Thomas Caruso

 

 

Name:

Thomas Caruso

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

/s/  Lana Gifas

 

 

Name:

Lana Gifas

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/  Jennifer Anderson

 

 

Name:

Jennifer Anderson

 

 

Title:

Director

 

 



2

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By: 

/s/  Karen Hanke

 

 

Name:

Karen Hanke

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By: 

/s/  Matthew Derr

 

 

Name:

Matthew Derr

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

By: 

/s/  Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

By: 

/s/  Jeffrey Roth

 

 

Name:

Jeffrey Roth

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

LLOYDS BANK PLC

 

 

 

 

 

By:

/s/  Stephen Giacolone

 

 

Name:

Stephen Giacolone G011

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

By:

/s/  Dennis McClellan

 

 

Name:

Dennis McClellan M040

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By: 

/s/  Cara Gentile

 

 

Name:

Cara Gentile

 

 

Title:

Senior Vice President

 





3

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

STATE STREET BANK AND TRUST COMPANY

 

 

 

 

 

 

By: 

/s/  Carolyn L. Baker

 

 

Name:

Carolyn L. Baker

 

 

Title:

Vice President

 

 

 





4

 

--------------------------------------------------------------------------------

 

 



 

 

Schedule 1

 

LENDERS’ COMMITMENTS

 

The Charles Schwab Corporation $800,000,000 Credit Agreement (364-Day
Commitment) dated as of June 6, 2014.

 

 

 

 

 

 

 

 

Lender Commitment Amount

 

 

 

 

1.

Citibank, N.A.

1.

$85,000,000

2.

JPMorgan Chase Bank, N.A.

2.

$85,000,000

3.

Credit Suisse AG, Cayman Islands Branch

3.

$75,000,000

4.

The Bank of New York Mellon

4.

$75,000,000

5.

UBS AG, Stamford Branch

5.

$75,000,000

6.

Wells Fargo Bank, National Association

6.

$75,000,000

7.

Bank of America, N.A.

7.

$55,000,000

8.

Goldman Sachs Bank USA

8.

$55,000,000

9.

HSBC Bank USA, National Association

9.

$55,000,000

10.

Lloyds Bank plc

10.

$55,000,000

11.

PNC Bank, National Association

11.

$55,000,000

12.

State Street Bank and Trust Company

12.

$55,000,000

 

 

 

 

 

 

 

 

 

Total

 

$800,000,000

 

 

5

 

--------------------------------------------------------------------------------

 

 

Schedule 2

 

LIST OF BORROWING AGREEMENTS

 

1.$800,000,000 Credit Agreement (364-Day Commitment) dated as of June 7, 2013
among the Borrower, the lenders party thereto, and Citibank, N.A., as
administrative agent for such lenders.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 6.2

COMPLIANCE CERTIFICATE

 

I, ____________________, certify that I am the _______________________ of The
Charles Schwab Corporation (the "Borrower"), and that as such I am authorized to
execute this Compliance Certificate on behalf of the Borrower, and do hereby
further certify on behalf of the Borrower that:

 

1.I have reviewed the terms of that certain Credit Agreement (364-Day
Commitment) dated as of June 6, 2014 among the Borrower, the financial
institutions named therein (the "Lenders") and Citibank, N.A., as Agent for the
Lenders (the "Credit Agreement"), and I have made, or have caused to be made by
employees or agents under my supervision, a detailed review of the transactions
and conditions of the Borrower during the accounting period covered by the
attached financial statements dated ______________, 20___.

 

2.The examination described in paragraph 1 did not disclose, and I have no
knowledge of the existence of any condition or event which constitutes a Default
or Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Compliance Certificate,
except as set forth below.

 

3.Schedule I attached hereto sets forth financial data and computations
evidencing compliance with the covenants set forth in Sections 7.1 and 7.2 of
the Credit Agreement, all of which data and computations are true, complete and
correct.  Capitalized terms not otherwise defined herein are defined in the
Credit Agreement.

 

4.Described below are the exceptions, if any, to paragraph 2 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event.

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ___ day of
_____________ 20___.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

The Charles Schwab Corporation

 

Credit Agreement (364-Day Commitment)

Dated as of June 6, 2014

 

Schedule I

to

Compliance Certificate

(Dollars in Thousands)

 

 

 

 

1.

Net Capital Ratio of the Broker Subsidiary.

 

 

 

 

 

Requirement:  Broker Subsidiary - month-end ratio not less than 5%.

 

 

 

 

 

 

 

 

Net Capital Ratio for Broker Subsidiary

 

 

 

 

 

Month

Month-end Ratio

 

 

 

 

 

 

 

 

 

2.

Minimum Stockholders' Equity of Borrower.

 

 

 

 

 

Requirement:  As of _____________, 20____, required Minimum Stockholders' Equity
is the greater of (a) $7,300,000,000 or (b) $7,300,000,000 plus 50% of the sum
of cumulative Net Earnings for each fiscal quarter commencing with the fiscal
quarter ended June 30, 2014.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Schedule 10.2

 

NOTICES

 

 

If to the Borrower:

 

 

 

If by U.S. mail:

The Charles Schwab Corporation

 

Treasury Department

 

Attn:  Christy M. Silvanic or Successor

 

211 Main Street (Mail Stop SF215FMT-04-120)

 

San Francisco, CA 94105

 

 

 

If by hand delivery

 

(including courier

 

and overnight

 

messenger service):

The Charles Schwab Corporation

 

Treasury Department

 

Attn:  Christy M. Silvanic or Successor

 

215 Fremont Street, 4th Floor

 

San Francisco, CA 94105

 

 

Telephone:

(415) 667-8886

Facsimile:

(415) 667-8565

 

If to the Agent:

 

See information under Citibank, N.A. in table below pertaining to Lenders.

 

If to the Lenders:

 

 

 

 

 

Credit Contact

Operations Contact

Lending Office

Payment Instructions

Bank of America, N.A.

335 Madison Ave.

New York, NY 10017

Attention: Michael Ugliarolo

Assistant Vice President

(646) 556-0564

Fax:  704 409 0892

Bank of America, N.A.

Building No, 5 Ste 5a

Mindspace - Raheja It Park, Hitec City,

Hyderabad 500081

Attention:  Aditya Tha

+91040 23145000 ext. 64675

Fax: (312) 453-2986

 

Bank of America, N.A.

2001 Clayton Road

Concord, California 94520

Bank of America, N.A.

ABA #:  026009593

Charlotte, NC

Acct #:  4426457864

Attention:  Bilateral Clearing Account

Ref:  Charles Schwab Corporation

The Bank of New York Mellon

One Wall Street, 19th Floor

New York, NY 10286

Attention:  Thomas Caruso

                  Managing Director

(212) 635-6745

Fax:  (212) 635-1194

 

The Bank of New York Mellon

6023 Airport Road

Oriskany, NY 13424

Attention:  Richard Scalice

(315)765-4192

Fax:  (315) 765-4783

 

The Bank of New York Mellon

One Wall Street, 19th Floor

New York, NY 10286

 

The Bank of New York

ABA #: 021-000-018

Acct #: GLA111-231

Acct name:  Broker Services

Attn:  Bradley Fike

Ref:  Charles Schwab Corporation





 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

8219

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agency/Medium Term Finance

 

 

 

 

Credit Contact

Operations Contact

Lending Office

Payment Instructions

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Attention: Dane Graham

Director

(212) 816-8219

Fax:  (212) 816-1212

 

Citibank, N.A.

1615 Brett Road, Bldg #3

New Castle, DE 19720

Attention:  Investor Relations (302) 894-6010

Fax: (212) 994-0961

Citibank, N.A.

399 Park Avenue

New York, NY 10043

 

Citibank NA

ABA #:  021-000-089

New York, NY

Acct #:  36852248

Acct Name:  Agency/Medium Term Finance

Ref:  The Charles Schwab

Corporation

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Doreen Barr /

                Alex Verdone

Phone:       (212) 325-9914 /

                 (212) 325-0703

Fax:           (212) 743-2737 /

 

Credit Suisse AG, Cayman Islands Branch

One Madison Avenue

New York, NY 10010

Attention:  Jason Golz

                 Loan Closers /

                 Cecelia Harrison

                 Administrator

Phone:       (919) 994-6378 /

                 (919) 994-6359

Fax:           (866) 469-3871

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Credit Suisse

ABA #:  021-000-018

New York, NY

Acct #:  890-0492-627

Acct Name:  CS Agency Cayman

Ref:  The Charles Schwab Corporation

Goldman Sachs Bank USA

Michelle Latzoni

c/o Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Email: gsd.link@gs.com

Tel: (212)934-3921

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

gs-sbd-admin-contacts@ny.email.gs.com

Tel: (212)902-1099

Fax: (917)977-3966

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Goldman Sachs Bank USA

Swift Code: CITIUS33

Aba: 021000089

Bank Name: Citibank N.A.

City: New York

A/C #: 30627664

Entity Name: Goldman Sachs Bank USA

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attention: Jeffrey Roth /

                Stephen J. Contino

Phone:       (212) 525-4341 /

                  (212) 525- 7054

 

HSBC Bank USA, New York

452 Fifth Avenue

New York, NY 10018

Attention: CTLA Lan Admin

Phone:       (212) 525-1529 /

Fax:           (847) 793- 3415

 

HSBC Bank USA, National Association

452 fifth Avenue

New York, NY 10018

HSBC Bank USA, National Association

ABA #:  021-000-1088

Acct #:  713011777

Acct Name:  NY Loan Agency

Attn:  CTLA Laon Admin

Ref:  The Charles Schwab Corporation

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 23

New York, NY 10179

Attention: Catherine Grossman

 Vice President /

(212) 270-1153

Fax:  (212) 270-1511

JPMorgan Chase Bank, N.A.

JPM-Bangalore Loan Operations

Prestige Tech Park, Floor 4

Sarjapur outer Ring Rd, Vathur Hobli

Bangalore, India 560 087

91 80 66761709

Fax:  (201) 244-3885

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, DE 19713-2107

 

JPMorgan Chase Bank, N.A.

New York, NY

ABA #:  021000021

Acct #:  9008113381H2832

Acct Name: LS2 Incoming Account

Attn: Loan & Agency

Ref:  Charles Schwab

Lloyds Bank plc

1095 Avenue of the Americas, 34th Floor

New York , NY 10036

Attention: Sammy Asoli

Vice President

(212) 284-0418

Fax:  (212) 930-5098

Lloyds Bank plc

1095 Avenue of the Americas, 34th Floor

New York , NY 10036

Attention:  Indira Girisankar /

 Ramona Rojas

(212) 930-5051/8978

Fax:  (212) 930-5098

Lloyds Bank plc

1095 Avenue of the Americas, 34th Floor

New York , NY 10036

 

Bank of America

International, New York

New York, NY

ABA #:  026-009-593

Acct #: 655-010-1938

Acct Name: Lloyds

Bank plc, New York

Ref:  Charles Schwab

 

 

 

 





2

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Howard Potter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact

Operations Contact

Lending Office

Payment Instructions

PNC Bank, N. A.

One PNC Plaza

249 Fifth Avenue

Pittsburgh, PA 15222

Attention: Howard Potter

Senior Vice President /

Van Paul

Assistant Vice President

(412) 762-7348 /

(412) 768-3326

Fax:  (412) 768-5151

PNC Bank, N. A.

6750 Miller Road

Mail Stop:  BR-YB58-01O Brecksville, OH 44141

Attention: Brian Kus

 Loan Administration

(440) 546-7399

Fax:  (877) 718-2651

 

PNC Bank, N. A.

One PNC Plaza

249 Fifth Avenue

Pittsburgh, PA 15222

 

PNC Bank, N.A.

Pittsburgh, PA

ABA #:  043-000-096

Acct #: 13076-0016-803

Acct Name:  Commercial Loan Operations

Attn:  Brian Kus

Ref: Charles Schwab Corp

 

State Street Bank and Trust Company

Box 5303

Boston, MA 02206

Attention:  Carolyn Baker

Vice President /

Charlie Garrity

Vice President

(617) 662-8625 / 8827

Fax:  (617) 662-8664

State Street Bank and Trust Company

Box 5302

Boston, MA  02206

Attention:  Robyn Shepard

(617) 662-8575

Fax:  (617) 988-6677

State Street Bank and Trust Company

100 Huntington Ave., Tower 1, Floor 4

Boston, MA  02206

 

State Street Bank and Trust Company, Boston, MA

ABA#:  011-000-028

Acct #:  0006-332-1

Acct. Name:  IS Loan Operations / CSU Internal

Ref: The Charles Schwab Corporation

Attn:  Robyn Shepard, ext 2-8575

UBS AG

1285 Avenue of the Americas

New York, NY 10019

Attention:  Deborah White

(212) 713-2801

Email:  Deborah.white@ubs.com

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, CT  06901

Attention:  SH-OBP@ubs.com

(203) 719-7813

Fax:  (203) 719-3888

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, CT  06901

UBS AG, Stamford Branch

Stamford, CT 06901

ABA #:  026 007 993

Acct #:  101-WA-894001-001

Acct. Name:  BPS Loan Finance Account

Attn:  SH-OBP@ubs.com

Ref:  The Charles Schwab Corporation

Wells Fargo Bank,

National Association

301 S. College St. 14th Floor

MAC D1053-144

Charlotte, NC 28202

Attention: Karen Hanke

Managing Director /

(704) 374-3061

(Fax:  (704) 715--1486

Wells Fargo Bank,

National Association

1700 Lincoln Street, 5th Floor

MAC C7300-059

Denver, CO 80203-4500

Attention:  Dorothy Cardenas

 Loan Servicing Spec.

(303) 863-5917

Fax:  (303) 863-2729

 

Wells Fargo Bank,

National Association

90 South 7th Street, 7th Floor

MAC N9305-075

Minneapolis, MN 55402-3903

 

Wells Fargo Bank,

National Association

ABA #:  121000248

Acct #: 00029694050720

Account Name:  WLS Denver

Attn:  Dorothy Cardenas

Ref: Charles Schwab

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-1

REVOLVING NOTE

 

 

$____________________ (Amount of Commitment)

Date:  June 6, 2014

 

For Value Received, The Charles Schwab Corporation ("Schwab") hereby promises to
pay to the order of ________________ (the "Lender") to Citibank, N.A., as Agent,
at Agent’s office located at 388 Greenwich Street, New York, New York  10013,
for the account of the applicable Lending Office of the Lender, the principal
amount of ____________________ ($___________) or the aggregate amount of all
Revolving Loans made to Schwab by the Lender, whichever is less, on June 5,
2015.  The undersigned also promises to pay interest on the unpaid principal
amount of each Borrowing from the date of such Borrowing until such principal
amount is paid, at the rates per annum, and payable at such times, as are
specified in the Credit Agreement.  This Note shall be subject to the terms of
the Credit Agreement, and all principal and interest payable hereunder shall be
due and payable in accordance with the terms of the Credit Agreement.

 

Schwab hereby authorizes the Lender to endorse on the Schedule attached to this
Note the amount and Type of Revolving Loans made to Schwab by the Lender and all
renewals, conversions, and payments of principal amounts in respect of such
Revolving Loans, which endorsements shall, in the absence of manifest error, be
conclusive as to the outstanding principal amount of all such Revolving Loans,
provided,  however, that the failure to make such notation with respect to any
Revolving Loans or payments shall not limit or otherwise affect the obligation
of Schwab under the Credit Agreement or this Note.

 

This Note is the Revolving Note referred to in the Credit Agreement (364-Day
Commitment), dated as of June 6, 2014 among Schwab, the Lender, certain other
Lenders party thereto, and Citibank, N.A., as Agent for the Lenders (the "Credit
Agreement").  Terms defined in the Credit Agreement are used herein with the
same meanings.  The Credit Agreement, among other things, contains provisions
for acceleration of the maturity of this Note, upon the happening of certain
stated events and also for prepayments on account of the principal of this Note
prior to the maturity of this Note upon the terms and conditions specified in
the Credit Agreement.

 

Principal and interest payments shall be in money of the United States of
America, lawful at such times for the satisfaction of public and private debts,
and shall be in immediately available funds.

 

Schwab promises to pay the costs of collection, including reasonable attorney’s
fees, if default is made in the payment of this Note.

 

The terms and provisions of this Note shall be governed by the applicable laws
of the State of California.

 





 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
officers thereunto duly authorized and directed by appropriate corporate
authority.

 

The Charles Schwab Corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 





2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

SCHEDULE TO REVOLVING NOTE

 

Date
Made,
Continued,
Converted,
or Paid




Type of
Loan




Amount
of Loan

Amount of
Principal
Continued,
Converted,
or Paid

Unpaid
Principal
Balance of
Revolving
Note


Name of
Person
Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

TERM NOTE

Date:  June 6, 2014

FOR VALUE RECEIVED, the undersigned, The Charles Schwab Corporation ("Schwab")
hereby promises to pay to the order of ___________________ (the "Lender") to
Citibank, N.A., as Agent, at the Agent's office located at 388 Greenwich Street,
New York, New York 10013, for the account of the applicable Lending Office of
the Lender, the principal amount of each Term Loan made by the Lender to Schwab
pursuant to the terms of the Credit Agreement (364-Day Commitment), dated as of
June 6, 2014, as amended, among Schwab, the Lender, certain other Lenders party
thereto, and Citibank, N.A., as Agent for the Lenders (the "Credit Agreement"),
as shown in the schedule attached hereto and any continuation thereof,  in
lawful money of the United States and in immediately available funds on the Term
Loan Maturity Date for such Term Loan.  The undersigned also promises to pay
interest on the unpaid principal amount of each Term Loan from the date of such
Term Loan until such principal amount is paid, in like money, at said office for
the account of the Lender’s applicable Lending Office, at the rates per annum,
and payable at such times as are specified in the Credit Agreement.  This Term
Note shall be subject to the terms of the Credit Agreement and all principal and
interest payable hereunder should be due and payable in accordance with the
terms of the Credit Agreement.  Terms defined in the Credit Agreement are used
herein with the same meanings.

 

This Term Note is one of the Term Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
contains provisions for acceleration of the maturity of this Term Note upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity of the Term Note upon the terms and
conditions specified in the Credit Agreement. 

 

Schwab promises to pay costs of collection, including reasonable attorney's
fees, if default is made in the payment of this Note.

 

The terms and provisions of this Term Note shall be governed by the applicable
laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has caused this Term Note to be executed by
its officer thereunto duly authorized and directed by appropriate corporate
authority.

 

The Charles Schwab Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

SCHEDULE TO TERM NOTE

 

Date
Made,
Continued,
Converted,
or Paid



Type of
Loan



Amount
of Loan



Term Loan
Maturity Date

Amount of
Principal
Continued,
Converted,
or Paid

Unpaid
Principal
Balance of
Term Note


Name of
Person
Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

BORROWING ADVICE

 

1.This Borrowing Advice is executed and delivered by The Charles Schwab
Corporation ("Borrower") to you pursuant to that certain Credit Agreement dated
as of June 6, 2014 (the "Credit Agreement"), entered into by Borrower, Citibank,
N.A. ("Citibank") and certain other Lenders parties thereto, collectively with
Citibank (the "Lenders") and Citibank as Agent for the Lenders (herein
"Agent").  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

2.Borrower hereby requests that the Lenders make a Revolving [or Term Loan] for
the account of Borrower (at _______________, Account No. ________________)
pursuant to Section 2.4 of the Credit Agreement as follows:

 

(a)Amount of Revolving [or Term Loan]:                                .

 

(b)Borrowing Date of Revolving [or Term Loan]: _________________.

 

(c)[If a Revolving Loan] Type of Revolving Loan (check one only):

 

________ Eurodollar Rate with ________- day Interest Period

________ Base Rate

 

(d)[If a Term Loan] Type of Term Loan (check one only):

 

________ Eurodollar Rate with initial ________- day Interest Period

________ Base Rate

 

(e)[If a Term Loan] Maturity Date of Term Loan:                        .

 

3.Following this request for a Revolving Loan [or Term Loan], the aggregate
outstanding amount of all Revolving Loans and Term Loans under the Revolving
Note will not exceed the aggregate amount of the Commitments.





 

 

--------------------------------------------------------------------------------

 

 



4.This Borrowing Advice is executed on ______________ by the Borrower.

 

 

 

 

 

 

BORROWER:

 

 

 

THE CHARLES SCHWAB CORPORATION,

 

a Delaware Corporation

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

NOTICE OF CONVERSION/CONTINUATION

Dated as of: _________________

 

Citibank, N.A., as Agent

___________________________

___________________________

 

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this "Notice") is delivered
to you under the Credit Agreement (364-Day Commitment) dated as of June 6, 2014
(as amended, restated or otherwise modified, the "Credit Agreement") by and
among The Charles Schwab Corporation, a Delaware corporation (the "Company")
(herein "Borrower"); and Citibank, N.A., a Delaware corporation (herein
"Citibank") and the other Lenders signatory thereto (together with Citibank,
collectively "Lenders"), and Citibank as agent for the Lenders (herein "Agent").

 

1.This Notice is submitted for the purpose of:

 

(check one and complete applicable information in accordance with the Credit
Agreement)

 

[__]Converting or [__] continuing all or a portion of the following type of
Loan:

 

(a)(check, as applicable)



Base Rate Loan ____________________;

Eurodollar Rate Loan ________________.

 

(b)The aggregate outstanding principal balance of the above Loan is
$_________________.

 

(c)As applicable, the last day of the current Interest Period for such Loan is
__________________.

 

(d)The principal amount of such Loan to be [converted or continued] is
$_________________.

 

(e)Such principal amount should be converted/continued into the following type
of Loan:



Base Rate Loan ____________________;

Eurodollar Rate Loan ________________.

 

(f)The requested effective date of the [conversion/continuation] of such Loan is
_____________________.

 





 

 

--------------------------------------------------------------------------------

 

 

(g)As applicable, the requested Interest Period applicable to the new Loan is
_____________________.

 

2.No Default or Event of Default under the Credit Agreement has occurred and is
continuing or will be caused by the advance requested hereby.

 

3.The representations and warranties set forth in Section 5 of the Credit
Agreement are true and correct as if made on the date hereof (except for such
representations and warranties as expressly relate to a prior date).

 

Capitalized terms used herein which are not defined herein shall have the
respective meanings set forth in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Notice of Conversion/Continuation this ___ day of __________, _____.

 

 

 

 

 

 

THE CHARLES SCHWAB CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[must be signed by an Authorized Officer]

 

 

 

2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

COMMITMENT AND TERMINATION DATE EXTENSION REQUEST

[Bank name and address][Date]

 

Reference is made to that certain Credit Agreement (364-Day Commitment) dated as
of June 6, 2014 ("Credit Agreement") entered into by The Charles Schwab
Corporation ("Borrower"), Citibank, N.A., as Agent and Lenders party
thereto.  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement.

 

Pursuant to Section 2.11 of the Credit Agreement, Borrower hereby requests Agent
to obtain each Lender’s agreement to the extension of such Lender’s Commitment
presently in effect, in the amount of $[specify amount of existing Commitment],
and the Termination Date presently in effect, for an additional 364 days.

 

Agent’s execution of a copy of this letter in the space provided below and the
transmission of such executed copy to Borrower shall constitute all Lenders’
acceptance of Borrower’s request and all Lenders’ agreement to the 364-day
extension sought herein.  More specifically, upon the execution of a copy of
this letter by Agent on behalf of Lenders and the transmission thereof to
Borrower within 15 days after Agent’s receipt of this letter, (1) the
Termination Date as defined in Section 2.11 of the Credit Agreement shall be
extended 364 days and deemed changed to ___________________, and (2) all other
dates appearing in the Credit Agreement that are referred to in Section 2.11 of
the Credit Agreement shall correspondingly be extended 364 days.

 

This Commitment and Termination Date Extension Request is executed by Borrower
on ________________.

 

 

 

 

BORROWER:

 

 

 

 

THE CHARLES SCHWAB CORPORATION,

 

a Delaware Corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTED AND AGREED:

Agent, on Behalf of Lenders

 

 

By:

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

BORROWER’S OPINION OF COUNSEL

 

[Arnold & Porter LLP Letterhead]

 

 

[Date]

 

 

Citibank, N.A., as Agent

___________________________

___________________________

 

 

Re:Credit Agreement (364-Day Commitment), dated June 6, 2014, among

The Charles Schwab Corporation, Citibank, N.A., as Agent

and the Lenders party thereto

 

Ladies and Gentlemen:

This opinion is delivered at the request of The Charles Schwab Corporation to
you in your capacity as Agent, on behalf of the Lenders, under the Credit
Agreement (364-Day Commitment) dated as of June 6, 2014 (the "Credit Agreement")
among The Charles Schwab Corporation, a Delaware corporation ("Borrower"),
Citibank, N.A., as the Administrative Agent and the Lenders signatories thereto
(each a "Lender" and collectively, the "Lenders").  This opinion letter speaks
as of close of business on June 6, 2014 (hereafter the "operative date").

We have acted as special counsel to Borrower in connection with the Credit
Agreement.  In such capacity we have examined originals, or copies represented
to us by Borrower to be true copies, of the Credit Agreement; and we have
obtained such certificates of such responsible officials of Borrower and of
public officials as we have deemed necessary for purposes of this opinion.  We
have assumed without investigation the genuineness of all signatures on original
documents, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as photostatic
copies of originals, and the accuracy and completeness of all corporate records
certified to us by the Borrower to be accurate and complete.  We have further
assumed that the Credit Agreement is binding upon and enforceable against the
Agent and the Lenders.  As to factual matters, we have relied upon the
representations and warranties contained in and made pursuant to the Credit
Agreement.

Capitalized terms not otherwise defined herein have the meanings given for such
terms in the Credit Agreement.  For the purpose of this opinion, "Loan
Documents" as used herein means the Credit Agreement and the Notes.

Based upon the foregoing and in reliance thereon, and subject to the exceptions
and qualifications set forth herein, we are of the opinion that:

1.Borrower is a corporation duly formed, validly existing, and in good standing
under the laws of Delaware.





 

 

--------------------------------------------------------------------------------

 

 

2.Borrower has all requisite corporate power and authority to execute, deliver
and perform all of its obligations under the Loan Documents.

3.Each Loan Document has been duly authorized, executed and delivered by
Borrower.  Each Loan Document constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as such validity, binding nature or enforceability may be limited
by:

(a)the effect of applicable federal or state bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium or other similar laws and court
decisions relating to or affecting creditors’ rights generally;

(b)the effect of legal and equitable principles upon the availability of
creditors’ remedies, regardless of whether considered in a proceeding in equity
or at law;

(c)the effect of California judicial decisions involving statutes or principles
of equity which have held that certain covenants or other provisions of
agreements, including without limitation those providing for the acceleration of
indebtedness due under debt instruments upon the occurrence of events therein
described, are unenforceable under circumstances where it cannot be demonstrated
that the enforcement of such provisions is reasonably necessary for the
protection of the lender, has been undertaken in good faith under the
circumstances then existing, and is commercially reasonable;

(d)the effect of Section 1670.5 of the California Civil Code, which provides
that a court may refuse to enforce a contract or may limit the application
thereof or any clause thereof which the court finds as a matter of law to have
been unconscionable at the time it was made;

(e)the unenforceability, under certain circumstances, of provisions purporting
to require the award of attorneys’ fees, expenses, or costs, where such
provisions do not satisfy the requirements of California Civil Code Section 1717
et seq., or in any action where the lender is not the prevailing party;

(f)the unenforceability, under certain circumstances, of provisions waiving
stated rights or unknown future rights and waiving defenses to obligations,
where such waivers are contrary to applicable law or against public policy;

(g)the unenforceability, under certain circumstances, of provisions which
provide for penalties, late charges, additional interest in the event of a
default by the borrower or fees or costs related to such charges;

(h)the unenforceability, under certain circumstances, of provisions to the
effect that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to or with any other right or
remedy, or that the election of some particular remedy or remedies does not
preclude recourse to one or another remedy;

(i)the unenforceability of provisions prohibiting waivers of provisions of
either of the Loan Documents otherwise than in writing to the extent that
Section 1698 of the California Civil Code permits oral modifications that have
been executed;





2

 

--------------------------------------------------------------------------------

 

 

(j)limitations on the enforceability of release, contribution, exculpatory, or
nonliability provisions, under federal or state securities laws, Sections 1542
and 1543 of the California Civil Code, and any other applicable statute or court
decisions;

(k)limitations on the enforceability of any indemnity obligations imposed upon
or undertaken by the borrower to the extent that such obligations do not satisfy
the requirements of Sections 2772 et seq. of the California Civil Code and any
judicial decisions thereunder; provided that the limitations and qualifications
set forth in the immediately preceding sub-paragraphs (b) through (k) do not, in
our opinion, render the remedies available to the Lenders under the Loan
Documents inadequate for the practical realization of the primary rights and
benefits reasonably expected by an institutional lender in a comparable
unsecured credit facility transaction governed by California law; and

(l)the effect of Grafton Partners L.P. v. Superior Court, 36 Cal. 4th 944, 2005
WL 1831995 (Cal. 2005), in which the California Supreme Court held that
predispute contractual waivers of trial by jury are invalid, as well as the
effect of Section 631(d) of the California Code of Civil Procedure, which
provides that a court may, in its discretion upon just terms, allow a trial by
jury although there may have been a waiver of trial by jury.

The foregoing opinions are subject to the following exceptions and
qualifications:

a.We have not been requested to verify and have not verified the validity,
accuracy, or reasonableness of any of the factual representations contained in
either or both of the Loan Documents, and we express no opinion with respect to
any of such matters.

b.We are members of the bar of the State of California.  We are opining herein
only concerning matters governed by the Federal laws of the United States of
America, the substantive laws of the State of California, and the General
Corporation Law of the State of Delaware, and only with respect to Borrower.  We
express no opinion concerning the applicability to either or both of the Loan
Documents, or the effect thereon, of the laws of any other
jurisdiction.  Furthermore, we express no opinion with respect to choice of law
or conflicts of law, and none of the opinions stated herein shall be deemed to
include or refer to choice of law or conflict of law.

c.We express no opinion on any Federal or state securities laws as they may
relate to either or both of the Loan Documents.

d.We express no opinion as to compliance with the usury laws of any
jurisdiction.

The opinions set forth herein are given as of the operative date.  We disclaim
any obligation to notify you or any other person or entity after the operative
date if any change in fact and/or law should change our opinion with respect to
any matters set forth herein.  This opinion letter is rendered to you in your
capacity as the Agent on behalf of the Lenders under the Credit Agreement and
may not be relied upon, circulated or quoted, in whole or in part, by any other
person or entity (other than the Lenders and a person or entity who becomes an
assignee or successor in interest of any Lender or acquires a participation from
any Lender consistent with the terms of the Loan Documents) and shall not be
referred to in any report or document furnished to any other person or entity
without our prior written consent; provided,  however, that



3

 

--------------------------------------------------------------------------------

 

 

the foregoing shall not preclude any Lender from describing or otherwise
disclosing the existence or contents of this letter to (i) any bank regulatory
authority having jurisdiction over such Lender, as required by such authority,
(ii) a person or entity who, in good-faith discussions between such Lender and
such person or entity, is proposed to become an assignee or successor in
interest of such Lender or to acquire a participation from the Bank consistent
with the terms of the Loan Documents, and (iii) counsel to the Agent and the
Lenders.

 

 

 

 

Very truly yours,

 

 

 

ARNOLD & PORTER LLP

 

 

 

 

By:

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

To:CITIBANK, N.A., as Administrative Agent

 

 

Ladies and Gentlemen:

 

 

Reference is made to that certain Credit Agreement (364-Day Commitment) dated as
of June 6, 2014 between THE CHARLES SCHWAB CORPORATION, a Delaware corporation
("Borrower"), Lenders from time to time party thereto, and CITIBANK, N.A., as
Administrative Agent (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement", the terms defined
therein being used herein as therein defined).

 

1.We hereby give you notice of, and request your consent to, the assignment by
_______________________ (the "Assignor") to __________________ (the "Assignee")
of _________% of the right, title and interest of the Assignor in and to the
Loan Documents, including, without limitation, the right, title and interest of
the Assignor in and to the Commitment of the Assignor, and all outstanding Loans
made by the Assignor.  Before giving effect to such assignment:

 

(a)the aggregate amount of the Assignor's Commitment is $_______________.

(b)the aggregate principal amount of its outstanding Loans is $_____________.

 

2.The Assignee hereby represents and warrants that it has complied with the
requirements of Section 10.8 of the Agreement in connection with this assignment
and acknowledges and agrees that:  (a) other than the representation and
warranty that it is the legal and beneficial owner of the Pro Rata Share being
assigned hereby free and clear of any adverse claim, the Assignor has made no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or the execution, legality, validity, enforceability, genuineness or
sufficiency of the Agreement of any other Loan Document; (b) the Assignor had
made no representation or warranty and assumes no responsibility with respect to
the financial condition of Borrower or the performance by Borrower of the
Obligations; (c) it has received a copy of the Agreement, together with copies
of the most recent financial statements delivered pursuant to Section 6.2
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (d) it will independently and without reliance upon Administrative
Agent or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement; (e) it appoints and authorizes
Administrative Agent to take such action and to exercise such powers under the
Agreement and the other Loan Documents as are delegated to Administrative Agent
by the Agreement and such other Loan Documents; and (f) it will perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as a Lender.

 





 

 

--------------------------------------------------------------------------------

 

 

3.The Assignee agrees that, upon receiving your consent to such assignment and
form and after _______________, the Assignee will be bound by the terms of the
Loan Documents, with respect to the interest in the Loan Documents assigned to
it as specified above, as fully and to the same extent as if the Assignee were a
Lender originally holding such interest in the Loan Documents.

 

4.The following administrative details apply to the Assignee:

 

(a)Credit Contact:

 

 

 

 

 

 

Assignee name:

 

 

 

Address:

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

 

 

 

Telecopier:

 

 

 

(b)Operations Contract:

 

 

 

 

 

 

Assignee name:

 

 

 

Address:

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

 

 

 

Telecopier:

 

 

 

(c)Lending Office:

 

 

 

 

 

 

Assignee name:

 

 

 

Address:

 

 

 

 

 

 

 

(d)Payment Instructions:

 

 

 

 

 

 

Assignee name:

 

 

 

ABA No.:

 

 

 

Account No.:

 

 

 

Attention

 

 

 

Reference

 

 

 





2

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

We hereby consent to the

foregoing assignment.

 

THE CHARLES SCHWAB CORPORATION,

as Borrower

 

By:                                            

Name:                                         

Title:                                          

 

 

CITIBANK, N.A.,

as Administrative Agent

 

By:                                            

Name:                                         

Title:                                          

 

 

 

 



3

 

--------------------------------------------------------------------------------